Exhibit 10.38

 

LOAN AGREEMENT AND INDENTURE OF FIRST MORTGAGE

 

Dated as of September 1, 1986

 

 

 

 

 

By and Among

 

OKLAHOMA COUNTY INDUSTRIAL AUTHORITY

 

and

 

WESTLAKE NURSING HOME LIMITED PARTNERSHIP,

an Oklahoma limited partnership

 

and

 

THE LIBERTY NATIONAL BANK AND TRUST

COMPANY OF OKLAHOMA CITY,

Oklahoma City, Oklahoma, as Trustee

 

 

 

 

 

Pertaining to:

$4,000,000

Oklahoma County Industrial Authority,

Industrial Development Revenue Bonds, 1986 Series A

(Westlake Nursing Center Project)

Dated September 1, 1986

 

--------------------------------------------------------------------------------

 

The interest of the Oklahoma County Industrial Authority in this Loan Agreement
and the Owner’s Note (attached as Exhibit B hereto) have been assigned to The
Liberty National Bank and Trust Company of Oklahoma City, Oklahoma City,
Oklahoma, as Trustee under the Bond Indenture entered into as of the date hereof
by and between the Oklahoma County Industrial Authority and The Liberty National
Bank and Trust Company of Oklahoma City, Oklahoma City, Oklahoma, as Trustee, in
connection with the Oklahoma County Industrial Authority’s $4,000,000 Industrial
Development Revenue Bonds, 1986 Series A (West—lake Nursing Center Project),
dated September 1, 1986.

 

--------------------------------------------------------------------------------


 

LOAN AGREEMENT AND INDENTURE OF FIRST MORTGAGE

 

TABLE OF CONTENTS

 

 

 

Page

PARTIES

 

1

RECITALS

 

1

 

 

 

ARTICLE I

DEFINITIONS AND INTERPRETATIONS

3

 

 

 

SECTION 101

Definitions

3

SECTION 102

Interpretations

15

 

 

 

ARTICLE II

MORTGAGE, PLEDGE AND ASSIGNMENT OF FACILITIES

16

 

 

 

ARTICLE III

AUTHORIZATION, TERMS, FORM AND ISSUANCE OF OWNER’S NOTE; LOAN OF PROCEEDS OF
BONDS TO OWNER; COVENANT OF OWNER TO PAY EXCESS ACQUISITION, CONSTRUCTION,
DEVELOPMENT AND EQUIPMENT COSTS; GUARANTY AGREEMENT OF OWNER

18

 

 

 

SECTION 301

Authorization, Terms, Conditions, and Form of Owner’s Note

18

SECTION 302

Loan of Bond Proceeds to Owner

18

SECTION 303

Project Fund

18

SECTION 304

Investment of Project Fund; Disposition of Investment Income; Application of
Excess Funds Upon Completion of Facilities

19

SECTION 305

Arbitrage Covenants

19

SECTION 306

Certificate of Completion

20

SECTION 307

Manufacturers, Vendors, Suppliers, Contractors and Subcontractors; Pursuit of
Remedies

20

SECTION 308

Owner Required to Pay Project Costs in Event Bond Proceeds Insufficient

21

SECTION 309

Guaranty Agreement of Owner with Respect to Bonds

21

 

 

 

ARTICLE IV

REPRESENTATIONS, COVENANTS AND WARRANTIES

24

 

 

 

SECTION 401

Additional Payments

24

SECTION 402

Property Included in Facilities; Inventory

25

SECTION 403

Location of Facilities

26

SECTION 404

Excluded Property; Inventory

26

SECTION 405

Waste; Reduction in Structural Soundness, Value or Overall Operating Efficiency

26

SECTION 406

Maintenance

26

SECTION 407

Operation and Maintenance Expenses

27

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 408

Inspections

27

SECTION 409

Access of Authority, Trustee and Letter of Credit Bank to Facilities

27

SECTION 410

Right to Remodel, Alter, Modify or Make Additions

27

SECTION 411

Alterations and Additions Made by the Owner Which Become Part of Facilities

28

SECTION 412

Additions Made by the Owner Which Do Not Become Part of Facilities

28

SECTION 413

Additions or Refunding Financed by the Authority

29

SECTION 414

Annual Inventory of Additions

30

SECTION 415

Removal of Facilities Other Than Land

30

SECTION 416

Removal and Substitution

30

SECTION 417

Removal Without Substitution

30

SECTION 418

Annual Inventory of Removals and Substitutions; Identification

31

SECTION 419

No Warranty of Fitness

31

SECTION 420

Indemnification of Authority and Trustee

31

SECTION 421

Types of Insurance Required

32

SECTION 422

Insurance Policy Requirements

33

SECTION 423

Effecting Insurance on Owner’s Default

34

SECTION 424

Damage, Destruction and Condemnation

34

SECTION 425

Making Restorations with Net Recovery

34

SECTION 426

Making Restorations If Net Recovery Insufficient

35

SECTION 427

Disposition of Surplus Net Recovery After Making Restorations

35

SECTION 428

Payment of Indebtedness in Lieu of Making Restorations

35

SECTION 429

Making Restorations or Retiring Indebtedness Upon Failure of Owner To Do So

35

SECTION 430

Notices, Consultation, Cooperation and Approvals in Event of Damage, Destruction
or Condemnation

36

SECTION 431

Non-Abatement of Indebtedness in Event of Damage, Destruction or Condemnation

36

SECTION 432

Conveyance, Assignment and Leasing; Maintenance of Existence and Qualification
in Oklahoma; Permitted Exceptions

36

SECTION 433

Release of Unimproved Land

38

SECTION 434

Additional Representations, Covenants and Warranties of the Owner

38

SECTION 435

Representations, Covenants and Warranties of the Authority

44

SECTION 436

Representations of the Trustee

49

SECTION 437

Payment of Indebtedness

49

SECTION 438

Financial Statements

50

SECTION 439

Defenses of Actions

50

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

ARTICLE V

DEFUALT; REMEDIES OF LENDER

51

 

 

 

SECTION 501

Default Defined

51

SECTION 502

Acceleration

52

SECTION 503

Appointment of Receiver

52

SECTION 504

Foreclosure and Enforcement of Remedial Rights

54

SECTION 505

Other Remedies

55

SECTION 506

Trustee Expenditures Become Secured Indebtedness

55

SECTION 507

Effect of Discontinuance of Proceedings

55

SECTION 508

Waivers of Default

56

SECTION 509

Remedies Cumulative and Not Exclusive

56

SECTION 510

Delay or Omission

56

SECTION 511

Right of Owner to Cure Default

56

 

 

 

ARTICLE VI

SUPPLEMENTS AND AMENDMENTS OF LOAN AGREEMENT; DISCHARGE; MISCELLANEOUS

57

 

 

 

SECTION 601

Limitation on Modifications

57

SECTION 602

Discharge of Loan Agreement by Payment of Indebtedness

57

SECTION 603

Notice

57

SECTION 604

Partial Invalidity

57

SECTION 605

Counterparts

58

SECTION 606

Laws Covering Loan Agreement

58

 

 

TESTIMONIUM

58

EXECUTION

58, 59

ACKNOWLEDGMENTS

60, 61

 

 

 

SCHEDULE

 

 

“A”

Description of Real and Personal Property

 

“B”

Form of Owner’s Note

 

 

iii

--------------------------------------------------------------------------------


 

LOAN AGREEMENT AND INDENTURE OF FIRST MORTGAGE

 

THIS LOAN AGREEMENT AND INDENTURE OF FIRST MORTGAGE [the “Loan Agreement”],
dated as of September 1, 1986, by and among the Trustees of the OKLAHOMA COUNTY
INDUSTRIAL AUTHORITY [“Authority”], a public trust created for the benefit of
the County of Oklahoma, Oklahoma [the “County”]; WESTLAKE NURSING HOME LIMITED
PARTNERSHIP, an Oklahoma limited partnership [“Owner”]; and THE LIBERTY NATIONAL
BANK AND TRUST COMPANY OF OKLAHOMA CITY, Oklahoma City, Oklahoma, acting as
Trustee [“Trustee”] under the Bond Indenture [“Indenture”] of even date herewith
by and between the Authority and Trustee, securing the Trustees’ of the Oklahoma
County Industrial Authority $4,000,000 Industrial Development Revenue Bonds,
1986 Series A (Westlake Nursing Center Project), dated September 1, 1986 [herein
the “Bonds”].

 

W I T N E S S E T H :

 

WHEREAS, the Oklahoma County Industrial Authority has been created by a Trust
Indenture dated as of May 1, 1981, recorded in the office of the Oklahoma County
Clerk in Book 4772 at page 1398, designating certain individuals as Trustees of
the Oklahoma County Industrial Authority for the use and benefit of the County
under authority of and pursuant to the provisions of the Public Trust Act, the
Oklahoma Trust Act, and other applicable statutes and laws of the State of
Oklahoma; and

 

WHEREAS, the powers granted the Authority under said Trust Indenture, as amended
by an Amendment to Trust Indenture dated as of May 5, 1982, recorded in the
office of the Oklahoma County Clerk in Book 4872 at page 1152, include the power
to finance land, buildings, equipment and related facilities for the purpose of
providing health, nursing, custodial and residential care to the sick, aged,
disabled, handicapped and retarded; and

 

WHEREAS, the Authority proposes to provide nursing and residential care to the
mentally retarded and to provide additional employment in the County by
financing part of the cost of acquiring, constructing, developing and equipping
a 100-bed intermediate care nursing home facility [hereinafter as more fully
described, the “Facilities”] to be located on the southwest corner of the
intersection of Memorial Road and MacArthur Boulevard in The City of Oklahoma
City, Oklahoma County, Oklahoma, initially owned and operated by Westlake
Nursing Home Limited Partnership, an Oklahoma limited partnership [herein
“Owner”], and mortgaged to the Authority; and

 

WHEREAS, for the purpose of paying part of the cost of acquiring, constructing,
developing and equipping the Facilities and paying costs of Bond issuance [the
“Project”], the Authority has authorized the issuance of its $4,000,000
Industrial Development Revenue Bonds, 1986 Series A (Westlake Nursing Center
Project) [the “Bonds”], dated September 1, 1986, dated their date of delivery
under, and pursuant to, and secured by the Indenture; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Authority has determined to loan to the Owner the proceeds of the
Bonds, which loan by the Authority to the Owner is to be evidenced by and repaid
in accordance with a First Mortgage Promissory Note [the “Owner’s Note”], of
even date with the Bonds, which Owner’s Note shall be assigned to the Trustee
pursuant to the terms of the Indenture; and

 

WHEREAS, under the terms of this Loan Agreement the Owner has unconditionally
guaranteed the Bonds.

 

[END OF PREAMBLES AND RECITALS]

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto covenant, agree and bind themselves as
follows (provided, that any obligation of the Authority created by or arising
out of this Loan Agreement shall not be in any manner an indebtedness of the
State of Oklahoma or the County).

 

Any reference herein to Authority shall include those who succeed to their
functions, duties or responsibilities pursuant to or by operation of law or who
are lawfully performing their functions. Any reference to a section or provision
of the Constitution of the State of Oklahoma or to a section, provision or
chapter of the Oklahoma Statutes shall include such section or provision or
chapter as from time to time amended, modified, revised, supplemented or
superseded.

 

2

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS AND INTERPRETATIONS

 

SECTION 101.     Definitions.     The following terms, wherever used in this
Loan Agreement, shall have the following meanings unless the context or use
indicates another or different meaning:

 

“Additional Payments” shall mean all costs, expenses, liabilities, obligations
and payments (other than payments on the Owner’s Note) which the Owner has
agreed to pay or assume under the provisions of Section 401 of this Loan
Agreement.

 

“Additions” means additional buildings, structures, equipment, machinery and
other improvements to the Project acquired, constructed or installed pursuant to
Section 410 of this Loan Agreement.

 

“Administrative Payments” means an annual payment in a sum equal to one-eighth
of one percent (1/8th of 1%) of the principal amount of the Bonds outstanding,
the first annual sum to be paid September 1, 1987, and annually thereafter on
September 1 of each year through and including September 1, 2016.

 

“Annual Inventory” means the cumulative annual inventory to be furnished to the
Authority and the Trustee on September 1 of each year by the Owner of any
Additions having an individual, and not aggregate, acquisition cost in excess of
$10,000 and any Removed Property removed (including the disposition thereof) and
Substituted Property acquired.

 

“Authority” means the Trustees of the Oklahoma County Industrial Authority, a
public trust created for the benefit of the County of Oklahoma, Oklahoma, and
includes the Trustees thereof, and the successors and assigns of such Authority
and Trustees.

 

“Authority Counsel” shall mean Fagin, Brown, Bush, Tinney, Kiser & Rogers,
Attorneys and Counselors at Law, 1900-W First National Center, Oklahoma City,
Oklahoma (73102).

 

“Authority Resolution” means the Resolution adopted by the Authority on
August 27, 1986, authorizing the issuance of the Bonds and execution of the
Project Documents.

 

“Authorized Authority Representative” means the Chairman, Vice-Chairman,
Secretary or Assistant Secretary of the Authority or any other person at the
time designated to act on behalf of the Authority by written certificate
furnished to the Owner and the Trustee containing the specimen signature of such
person and signed on behalf of the Authority by its Chairman or Vice-Chairman.
Such certificate may designate an alternate or alternates.

 

“Authorized Owner Representative” means E.W. “Dub” Jiles, President of JiCo
Health Services, Inc., the general partner of the Owner,

 

3

--------------------------------------------------------------------------------


 

or any other person at the time designated to act on behalf of the Owner by
written certificate furnished to the Authority and the Trustee containing the
specimen signature of such person and signed on behalf of the Owner by an
authorized representative. Such certificate may designate an alternate or
alternates.

 

“Board” means the Board of County Commissioners of Oklahoma County, the
governing body of the County.

 

“Bond Counsel to the Authority” shall mean Martin, Moses & Gray, Attorneys and
Counselors at Law, 316 South Peters, Suite 200, Norman, Oklahoma (73069).

 

“Bond Fund” shall mean the Bond Fund established under the provisions of
Section 501 of the Indenture and to be used as described in Article V thereof.

 

“Bondholder” or “Bondholder of the Bonds” means the registered owner of any
fully registered Bond.

 

“Bonds” means the Oklahoma County Industrial Authority, Industrial Development
Revenue Bonds, 1986 Series A (Westlake Nursing Center Project), originally
issued by the Authority in the aggregate principal amount of $4,000,000, dated
September 1, 1986, and maturing September 1, 2016, which are from time to time
outstanding under the Indenture.

 

“Business Day” means a day on which the Trustee is open for business.

 

“Capital Expenditures” shall mean the Capital Expenditures (except excluded
capital expenditures): [a] as defined in Title IV of the Renegotiations
Amendments Act of 1968 (P.L. 90-634) (Section 103(b)(6)(D) and (E) of the Code)
as now or hereafter amended or as defined in any Internal Revenue Service
regulations or rulings made pursuant to the aforesaid legislation or in court or
administrative decisions with respect to the aforesaid; and [b] made within a
period of three (3) years following the issuance of the Bonds and within three
(3) years preceding the date of the Bonds; and [c] financed otherwise than out
of the proceeds of Industrial Development Bonds to which Section 103(b)(6)(A) of
the Code applies.

 

“Closing Date” means the date of delivery of the Bonds to the Underwriter upon
payment therefor.

 

“Code” means the Internal Revenue Code of 1954, as amended, and such term
includes all Treasury Regulations and Internal Revenue Service rulings
promulgated thereunder.

 

“Completion Date” shall be the date of completion of acquisition, construction,
developing and equipping of the Project as that date shall be certified in
Section 306 of this Loan Agreement.

 

4

--------------------------------------------------------------------------------


 

“County” means the County of Oklahoma, Oklahoma, the beneficiary of the
Authority.

 

“Date of Taxability” shall mean the date set forth in the Notice as the date on
which an Event of Taxability occurred.

 

“Debt Service Reserve Fund” means the Debt Service Reserve Fund established and
created by Section 501 of the Indenture.

 

“Default” means a default as described in Section 501 of this Loan Agreement.

 

“Determination of Taxability” means a determination that the interest income on
the Bonds is subject to Federal income taxation as a result of an Event of
Taxability, which determination shall be deemed to have been made upon the first
to occur of the following:

 

[a]     The date on which the Owner is advised in writing by the Commissioner or
any District Director of the Internal Revenue Service that based upon any filing
of the Owner, or upon any review or audit of the Owner, or upon any other
grounds whatsoever, an Event of Taxability has occurred;

 

[b]     The date on which the Owner receives notice from any Bondholder or the
Trustee in writing that the Internal Revenue Service has issued a statutory
notice of deficiency or similar notice to a Bondholder or former Bondholder
which asserts in effect that the interest on any Bond owned by the Bondholder or
former Bondholder is includable in the gross income of such Bondholder or former
Bondholder due to the occurrence of an Event of Taxability;

 

[c]     The date on which the Owner is advised in writing by the Commission or
any District Director of the Internal Revenue Service that there has been issued
a public or private ruling of the Internal Revenue Service or a technical advice
memorandum issued by the national office of the Internal Revenue Service that
the interest on any Bond is includable for Federal income tax purposes in the
gross income of a Bondholder or a former Bondholder due to the occurrence of an
Event of Taxability;

 

[d]     The date on which the Owner is advised in writing that a final
determination, from which no further right of appeal exists, has been made by a
court of competent jurisdiction in the United States of America that the
interest on any Bond is includable in the gross income of a Bondholder or a
former Bondholder due to the occurrence of an Event of Taxability; or

 

5

--------------------------------------------------------------------------------


 

[e]     The date on which the Owner receives a notice from the Trustee in
writing that in the opinion of bond counsel of recognized competence in such
matters, the interest on the Bonds is includable in the gross income of the
Bondholders or former Bondholders of the Bonds due to an Event of Taxability.

 

“Event of Default” means any occurrence or event specified in and defined by
Section 801 of the Indenture.

 

“Event of Taxability” means the occurrence of any of the following conditions or
circumstances:

 

[a]     The Bonds constitute “arbitrage bonds” within the meaning of
Section 103(c) of the Code;

 

[b]     The weighted average maturity of the Bonds exceeds the weighted average
estimated economic life of the components comprising the Project by more than
twenty percent [20%] as determined pursuant to Section 103(b)(14) of the Code;

 

[c]     more than twenty-five percent [25%] of the net proceeds of the Bonds are
used to provide a facility, the primary purpose of which is one of the
following: retail food and beverage services; automobile sales or service; or
the provision of recreation or entertainment; or any portion of the net proceeds
of the Bonds is used to provide the following: any private or commercial golf
course; country club; massage parlor, tennis club; skating facility (including
roller skating, skateboard and ice skating); racket sports facility (including
any handball or racquetball court); hot tub facility; suntan facility;
racetrack; airplane, skybox or other private luxury box; health club facility;
gambling facility; or facility for sale of alcoholic beverages for off-premise
consumption;

 

[d]     Less than substantially all [95%] of the net proceeds of the Bonds are
used to pay the costs of land or property of a character subject to the
allowance for depreciation under Section 167 of the Code;

 

[e]     The Owner fails to observe its capital expenditure and annual
supplemental statement covenants in Section 434(11) of this Loan Agreement;

 

[f]     The Owner takes or omits to take any action, or any person acting on the
Owner’s behalf or direction takes or omits to take any action, or there is any
mistake in or untruthfulness of any representation of the Owner contained in
this Loan Agreement or any Project Document or in connection with the issuance
of

 

6

--------------------------------------------------------------------------------


 

the Bonds, if such act or omission, or such mistake in or untruthfulness of such
representation, has the effect of causing the interest income on the Bonds to be
or to become subject to Federal income taxation; or

 

[g]     The interest income on the Bonds becomes subject to Federal income
taxation as a result of a Taxability Change or for any other reason;

 

provided, however, that no Event of Taxability shall be deemed to have occurred
if the interest income on the Bonds shall be subject to Federal income taxation
for any period solely because during that period any such Bonds were held by a
person who is a Substantial User or a Related Person.

 

“Excluded Property” means all Additions made or acquired by the Owner pursuant
to Section 412 or 413 of this Loan Agreement.

 

“Facilities” means the real and personal property set out on Schedule “A”
attached hereto and made a part hereof; any Additions becoming part of the
Facilities pursuant to Section 411 hereof; Restorations; Substituted Property;
and repairs, modifications, alterations, accessions and improvements to all of
the foregoing, but excluding Removed Property and Excluded Property and any real
or personal property destroyed or taken by exercise of the power of eminent
domain as provided in Section 424 hereof.

 

“Force Majeure” means without limitation the following: Acts of God, strikes,
lockouts or other industrial disturbances; acts of public enemies; orders of any
kind of the government of the United States or of the State of Oklahoma or any
of their departments, agencies or officials or any civil or military authority;
riots; insurrections; epidemics; land slides; lightning; earthquakes; wind
storms; tornadoes; fire; hurricanes; storms; floods, washouts; droughts;
arrests; restraint of government and people; civil disturbances; explosions;
breakage or accident to machinery, transmission pipes, lines, wires or canals;
or partial or entire failure of the utilities.

 

The terms “herein”, “hereunder”, “hereby”, “hereto”, “hereof” and any similar
terms refer to this Loan Agreement; the term “heretofore” means before the date
of execution of this Loan Agreement; and the term “hereafter” means after the
date of execution of this Loan Agreement.

 

“Impositions” means:

 

[a]     all taxes and governmental charges of any kind whatsoever (including,
but not limited to, any taxes levied upon or with respect to the Facilities or
any income or profits of the Authority from the Facilities, and any charge on
the revenues and receipts therefrom prior to the charge thereon and mortgage,

 

7

--------------------------------------------------------------------------------


 

pledge or assignment thereof created and made in this Loan Agreement) that may
at any time be lawfully assessed or levied against on or with respect to [i] the
Facilities or the Owner’s interest therein; or [ii] the machinery, equipment or
other property installed or brought by the Authority or the Owner in or on the
Facilities;

 

[b]     all utility and other charges lawfully made by any governmental body for
public improvements that may be secured by a lien on the Facilities;

 

[c]     all assessments and charges lawfully made by any governmental body for
public improvements that may be secured by a lien on the Facilities; and

 

[d]     all mechanic’s and materialmen’s liens, or other encumbrances of
whatever nature (except Permitted Encumbrances) on or with respect to the
Facilities.

 

“Indebtedness” means the Bonds, the Owner’s Note, the Additional Payments and
the Secured Indebtedness.

 

“Indenture” means the Bond Indenture, dated as of September 1, 1986, between the
Trustee and the Authority, and all amendments and supplements thereto from time
to time executed.

 

“Independent Engineer” means competent and qualified engineers,
architect-engineering corporations or firms of architect-engineers (who, in
each, case, shall be registered professional engineers, architect-engineers or
architect-engineering firms) selected by the Owner with special reference to
his, its or their time, efforts and capability for evaluating the Facilities as
required in this Loan Agreement. The Independent Engineer shall be paid by the
Owner.

 

“Inducement Resolution” means the resolution adopted by the Authority on
January 21, 1985, as amended June 12, 1986, offering to finance the acquisition,
construction, development and equipping of the Facilities and issue the Bonds.

 

“Industrial Development Bonds” shall mean Industrial Development Bonds as
defined in Section 103(b)(2) and Section 103(b)(6)(A) and (B) of the Code as
heretofore or hereafter amended or in any Internal Revenue Service regulations
or rulings made pursuant to the aforesaid legislation or in court or
administrative decisions made with respect to the aforesaid. Industrial
Development Bonds includes the Bonds.

 

“Investment Obligations” or “Permitted Investments” means any of the following:

 

[i]     any bonds or other obligations which are as to principal and interest
constitute direct obligations of, or are unconditionally guaranteed by, the
United States of America, including

 

8

--------------------------------------------------------------------------------


 

obligations of any of the Federal agencies set forth in clause (ii) below to the
extent unconditionally guaranteed by the United States of America;

 

[ii]     any bonds or other obligations of the Federal National Mortgage
Association, the Government National Mortgage Association, the Federal Financing
Bank, the Federal Intermediate Credit Banks, Federal Banks of Cooperatives,
Federal Land Banks, Federal Home Loan Banks, Farmers Home Administration and
Federal Home Loan Mortgage Association;

 

[iii]     Money Market Mutual Funds whose assets consist solely of obligations
described in [i] or [ii] above;

 

[iv]     Housing Authority bonds issued by public agencies or municipalities and
fully secured as to the payment of both principal and interest by a pledge of
annual contributions under contracts with the United States of America; or
Project Notes issued by public agencies or municipalities and fully secured as
to the payment of both principal and interest by a requisition or payment
agreement with the United States of America;

 

[v]     direct and general obligations of any state of the United States of
America or any municipality in Oklahoma, being rated in one of the three highest
major rating categories established by Moody’s or S&P, to the payment of the
principal of and interest on which the full faith and credit of such state or
municipality is pledged;

 

[vi]     savings certificates or certificates of deposit, whether negotiable or
non-negotiable, issued by any savings and loan association organized under
applicable state or federal law, provided such deposits shall be continuously
and fully insured by the Federal Savings and Loan Insurance Corporation;

 

[vii]     certificates of deposit issued by any bank or trust company (including
the Trustee) organized under the laws of the State, or any other state, or any
national banking association (including the Trustee) in any amount provided that
such certificates shall be either: (1) continuously and fully insured by the
Federal Deposit Insurance Corporation, or (2) continuously and fully secured by
such securities as are described above in clauses [i] through [iii], inclusive,
which shall have a market value (not including accrued interest) at all times at
least equal to the principal amount of such certificates and such certificates
shall be lodged with the Trustee responsible for the derivative fund invested,
as custodian, by the bank, trust company or national banking association issuing
each such certificate required to be so secured shall furnish the Trustee with
either the securities pledged to the Authority as secured therefor or a prior
perfected security interest in such pledged securities which are free and clear
of any claims by third parties and are segregated in a custodial or trust
account held

 

9

--------------------------------------------------------------------------------


 

by a third party (other than the bank, trust company or national banking
association issuing the certificate of deposit required to be so secured) as the
agent solely of, or in trust solely for the benefit of, the Trustee; or

 

[viii]     obligations of guaranteed investment contracts negotiated and/or
approved by the Owner and Authority before being presented to the Trustee for
investment purposes with any national or state banking institution (including
the Trustee) or any other qualified financial institution with the unsecured
short-term indebtedness of such national, state or other institution being rated
in one of the three highest major rating categories established by Moody’s or
S&P.

 

“Letter of Credit” means the standby irrevocable Letter of Credit substantially
in the form attached to the Indenture as Schedule B, issued by The Liberty
National Bank and Trust Company of Oklahoma City, Oklahoma City, Oklahoma, and
expiring on or before September 1, 1990, as provided therein, in favor of the
Trustee, in form and substance satisfactory to the Owner and Letter of Credit
Bank, in an aggregate principal sum at least equalling ten percent (10%) of the
outstanding principal amount of the Bonds.

 

“Letter of Credit Bank” or “Bank” means The Liberty National Bank and Trust
Company of Oklahoma City, Oklahoma City, Oklahoma, a banking association duly
organized and existing under the laws of the United States of America and of the
State of Oklahoma, and its successors and assigns.

 

“Loan Agreement” means this Loan Agreement and Indenture of First Mortgage,
dated as of September 1, 1986, by and among the Authority, the Owner and the
Trustee, and such term shall include any instrument supplementing or amending
such Loan Agreement.

 

“Moody’s” means Moody’s Investors Service, a corporation organized and existing
under the laws of the State of Delaware, its successors and assigns, and, if
such corporation shall be dissolved or liquidated or shall no longer perform the
functions of a securities rating agency, “Moody’s” shall be deemed to refer to
any other nationally recognized securities rating agency designated by the
Authority, with the consent of Letter of Credit Bank, by notice to Trustee.

 

“Net Proceeds” (of sale of all or a part of the Project) shall mean the gross
proceeds thereof, less all costs of sale, including bona fide real estate sales
commissions.

 

“Net Recovery” means the total amount collected under any and all policies of
insurance covering damage or destruction of the Facilities or any award,
compensation or damages recovered on account of any taking or condemnation of
the Facilities (including any proceeds received from the sale of all or part of
the Facilities under threat or condemnation), less any expenses, including
counsel fees incurred in litigating, arbitrating, compromising or settling any
claim arising

 

10

--------------------------------------------------------------------------------


 

out of such damage, destruction, taking or condemnation of the Facilities.

 

“Notice” shall mean a notice given by the Trustee or a Bondholder to the Owner
of a Determination of Taxability.

 

“Oklahoma Open Meeting Act” means Title 25, Oklahoma Statutes 1981, Sections
301-314, as amended.

 

The terms “Outstanding” or “Bonds outstanding” means all Bonds which have been
authenticated and delivered by Trustee under the Indenture, except:

 

[a]     Bonds cancelled after purchase in the open market or because of payment
at maturity;

 

[b]     Bonds for the payment of which cash funds or Federal Obligations (as
defined in the Indenture) shall have been theretofore deposited with Trustee
(whether upon or prior to the maturity date of any such Bonds); and

 

[c]     Bonds in lieu of which other Bonds have been authenticated under
Section 207 or 208 of the Indenture.

 

“Owner” means Westlake Nursing Home Limited Partnership, an Oklahoma limited
partnership composed of JiCo Health Services, Inc., an Oklahoma corporation, the
General Partner; F.G. Armstrong, of Fairfax, Oklahoma, a Limited Partner; Gail
L. Carnes, of Tulsa, Oklahoma, a Limited Partner; and George Carnes, of Tulsa,
Oklahoma, a Limited Partner, and permitted successors in ownership of the
Project pursuant to Section 432 of this Loan Agreement.

 

“Owner’s Note” means the First Mortgage Promissory Note of even date with the
Bonds in the face principal amount of $4,000,000, made payable to the Trustee
and issued by the Owner under and pursuant to the terms of this Loan Agreement
in the form attached hereto as Schedule “B” and incorporated herein by
reference.

 

“Owner’s Resolution” means the Resolution adopted by the general partner and
limited partners of the Owner on September 12, 1986, approving execution of the
Project Documents to which the Owner is a party.

 

“partner” or “partners” shall be those individuals, corporations and/or other
entities who are or may hereafter become the general partner or a limited
partner of the Owner.

 

“Payments” means the payments of principal and interest made pursuant to the
Owner’s Note and this Loan Agreement.

 

11

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” means as of any particular time, [i] Impositions not
then delinquent; [ii] the Project Documents; [iii] utility, access and other
easements and rights-of-way, mineral rights, restrictions and exceptions that
will not materially interfere with or impair the operations being conducted with
the Facilities (or, if no operations are being conducted therewith, the
operations for which the Facilities were designed or laws modified); and [iv]
such minor defects, irregularities, encumbrances, easements, rights-of-way and
clouds on title as normally exist with respect to property of the character of
the Facilities and as do not in the aggregate materially impair the property
affected thereby for the purpose for which it was acquired or is held by the
Owner.

 

“Principal User” means a principal user of the Facilities within the meaning of
Section 103(b)(6)(B) of the Code.

 

“Project” means the Facilities acquired, constructed, developed and equipped
with the proceeds of the Bonds and shall mean in certain contexts, the
acquisition, construction, developing and equipping of the Facilities and any
payment of the cost and expenses incident thereto and to the issuance of the
Bonds. The Project shall be financed with the proceeds of the Bonds and any
funds of the Owner used to pay Project Costs in excess of funds on deposit in
the Project Fund prior to the Completion Date.

 

“Project Costs” means together with any other proper cost items not specifically
mentioned herein (but limited to the extent authorized by the Code and
regulations, rulings, and judicial and administrative interpretations
thereunder) the following costs of the Project: all costs of acquiring,
constructing, developing, furnishing and equipping the Facilities, including but
not limited to, obligations incurred for labor and materials and contractors,
builders and materialmen; moving and transportation costs for the Facilities and
for any machinery or equipment relocated in connection with the construction of
the Facilities; the restoration or relocation of property damaged or destroyed
in connection with such acquisition, construction, development and equipping;
premiums of contractors’ performance, payment and completion bonds required by
the Letter of Credit Bank or the Owner; costs of architect’s and engineer’s
services related to the period of acquisition, construction, development and
equipping of the Facilities; payment or reimbursement of the Owner for the costs
of items acquired, fabricated or purchased by the Owner for inclusion in the
Project; any fees, compensation or expenses of the Trustee or the Letter of
Credit Bank in connection with the Project or issuance of the Bonds; abstract,
survey, title opinion and title policy costs; capitalized interest; legal fees
and expenses of Bond Counsel and counsel to the Trustee, Owner and the Letter of
Credit Bank in connection with the Bonds and Project; the fees of the Letter of
Credit Bank for providing the Letter of Credit; recording fees and Bond issuance
expenses and the costs of printing the Bonds and reproducing the Project
Documents and other transcripts of proceedings. All of the above shall be
reasonable and proper and directly attributable to, incident to and properly
allocable to the acquisition,

 

12

--------------------------------------------------------------------------------


 

construction, development and equipping of the Facilities included in the
Project.

 

“Project Documents” means the Bonds, the Indenture, the Owner’s Note, this Loan
Agreement, and the other instruments related to financing of the Project and the
making of the Project Loan.

 

“Project Fund” means the Project Fund established and created by Section 501 of
the Indenture.

 

“Project Loan” means the loan to Owner to provide funds to construct the Project
as evidenced by the Owner’s Note.

 

“Public Trust Act” means Title 60, Oklahoma Statutes 1981, Section 176 to 180.3,
as amended from time to time.

 

“registered owner” means the owner of any registered Bond as reflected on the
register of the Authority maintained by the Trustee.

 

“Related Person” shall mean a related person within the meaning of
Section 103(b)(6)(C) of the Code and the regulations issued thereunder.

 

“Removed Property” means machinery, equipment, fixtures, Additions, Substituted
Property, Restorations or property removed from the Facilities in conformity
with Section 416 or 417 of this Loan Agreement. After removal, Removed Property
shall be Excluded Property.

 

“Restorations” means repairs, restorations, reconstructions, acquisitions or
installations made with respect to the Facilities as a result of damage,
destruction or condemnation of all or part of the Facilities, but such terms
shall not include Additions made to the Facilities. All Restorations shall
become part of the Facilities.

 

“Revenue Fund” means the Revenue Fund established and created by Section 501 of
the Indenture.

 

“S&P” means Standard and Poor’s Corporation, a corporation organized and
existing under the laws of the State of New York, its successors and assigns,
and if such corporation shall be dissolved or liquidated or shall no longer
perform the functions of a securities rating agency, “S&P” shall be deemed to
refer to any other nationally recognized securities rating agency designated by
the Authority, with the consent of the Letter of Credit Bank, by notice to the
Trustee.

 

“Secured Indebtedness” means any and all sums which the Authority or the Trustee
may expend or become obligated to expend (including, but not limited to, court
costs, attorneys’ fees, and receivers’ fees) to cure any default of the
Authority or Owner under the Project Documents, or arising out of any such
default or incident to delay in payment of the sums and the performance of
obligations thereunder, or exercising any right, rights, remedy or remedies
consequent upon any default or delay, plus interest at the maximum legal rate
upon all

 

13

--------------------------------------------------------------------------------


 

such funds in default, and all monies so expended by the Authority or the
Trustee from the date of each such expenditure or default, all of which
expenditures and interest are repayable at once upon demand.

 

“State” means the State of Oklahoma.

 

“Substantial User” shall mean a person or entity who will be a substantial user
within the meaning of Section 103(b)(13) of the Code of the Project after the
Bonds are issued.

 

“Substituted Property” means buildings, equipment, machinery, fixtures,
Additions or facilities substituted for Removed Property. Substituted Property
shall become part of the Facilities.

 

“Taxability Change” means any change in the Constitution or laws of the United
States of America or the applicable Treasury Regulations thereunder occurring
after the date of issuance of the Bonds (whether or not the effective date
thereof is prior or subsequent to such issuance date) which results in the
interest on the Bonds being included in the gross income of any registered owner
(other than a registered owner who is a Substantial User or a Related Person).

 

“Trustee” shall mean The Liberty National Bank and Trust Company of Oklahoma
City, Oklahoma City, Oklahoma, a banking association organized under the laws of
the United States of America and of the State of Oklahoma, and its successors,
and any corporation resulting from or surviving any consolidation or merger to
which it or its successors may be a party and any successor at the time serving
as successor trustee hereunder.

 

“Trustee’s Acceptance Fee” means the acceptance fee of Trustee to accept the
trusteeship hereof and any associated expenses.

 

“Trustee’s Other Fees” means the annual fees and unreimbursed expenses of the
Trustee Bank.

 

“Trust Estate” means the property conveyed to Trustee pursuant to the First,
Second and Third Granting Clauses of the Indenture.

 

“Trust Indenture” means the Trust Indenture dated as of May 1, 1981, creating
the Authority pursuant to the Public Trust Act, the Oklahoma Trust Act and other
applicable statutes of the State of Oklahoma, together with the Amendment to
Trust Indenture dated as of May 5, 1982, and any supplements or amendments to
the foregoing instruments.

 

“Underwriter” means Stifel, Nicolaus & Co. Incorporated, of Oklahoma City,
Oklahoma.

 

Words importing persons include firms, associations and corporations. Words of
the masculine gender shall be deemed and construed to include correlative words
of the feminine and neuter genders. Words importing the singular number shall
include the plural number and vice versa unless the contest shall otherwise
indicate.

 

14

--------------------------------------------------------------------------------


 

SECTION 102.     Interpretations.     References to Articles, Sections and other
subdivisions of this Loan Agreement are the Articles, Sections and other
subdivisions of this Agreement as originally executed. The table of contents and
headings of this Loan Agreement are for convenience of reference only and shall
not define or limit the provisions hereof in any respect.

 

[END OF ARTICLE I]

 

15

--------------------------------------------------------------------------------


 

ARTICLE II

 

MORTGAGE, PLEDGE AND ASSIGNMENT OF FACILITIES

 

WESTLAKE NURSING HOME LIMITED PARTNERSHIP, in consideration of the premises and
in consideration of the payment by the Authority to the Owner of the sum of One
Dollar ($1.00), receipt whereof is hereby acknowledged, and in consideration of
the acceptance by the Authority and Trustee of this Loan Agreement and to secure
payment of the Owner’s Note and all sums and liabilities at any time secured
hereby, including interest and attorneys’ fees with respect to all of the
foregoing, and also any and all sums which the Authority, Trustee or Letter of
Credit Bank may be or become obligated to pay for or on behalf of the Owner,
whether by agreement or by operation of law, and to secure and assure the
strict, full and prompt performance and observance by the Owner of each and
every covenant, warranty and agreement undertaken by it herein, does hereby
grant, bargain, sell, alien, remise, release, convey, transfer, assign, confirm,
set over, mortgage and pledge the Facilities unto the Authority, its successors
and assigns, and creates a security interest in the Facilities;

 

TO HAVE AND TO HOLD all and singular the aforesaid Facilities, including all
additional property which has become or may be subject to the lien of this Loan
Agreement, unto the Authority, its successors and assigns, forever; IN TRUST
NEVERTHELESS, until the Owner’s Note and all Additional Payments required to be
paid by Owner under Section 501 hereof have been paid, and all Secured
Indebtedness has been paid, and all obligations of the Owner have been
performed, for the benefit and security of the Authority and its assignee, the
Trustee, secured by this Loan Agreement.

 

The Facilities mortgaged, pledged and assigned under this Article II is
specifically mortgaged, pledged and assigned for the payment of and to secure
the payment of any and all Secured Indebtedness and Additional Payments.

 

AND CONDITIONED HOWEVER, that if the Owner shall well and truly pay or cause to
be paid fully and promptly when due the Owner’s Note, Additional Payments and
all Secured Indebtedness at any time secured hereby, and shall promptly
faithfully and strictly keep, perform, and observe or cause to be kept,
performed and observed all of the covenants, warranties and agreements contained
herein to be by Owner kept, performed and observed, then upon retirement of the
Owner’s Note, payment of all Additional Payments and Secured Indebtedness and
performance of all obligations of the Owner hereunder, in such event this Loan
Agreement shall be and become void and have no further force and effect, and the
Facilities shall be released from the lien hereof; otherwise the same shall
remain in full force and effect.

 

The Owner hereby covenants and agrees with, and does hereby covenant unto the
Authority, that the Owner has good right and lawful authority to mortgage,
pledge, transfer, assign and otherwise involve

 

16

--------------------------------------------------------------------------------


 

the mortgaged, pledged and assigned Facilities to the extent and in the manner
herein provided; and that all such Facilities are free and clear of all liens,
claims, demands, encumbrances, taxes, special assessments and governmental
charges which could or might in any way adversely affect or prejudice the
rights, interests, powers and privileges hereby vested in and conferred upon the
Authority. The Owner will not suffer any lien or encumbrance upon the Facilities
mortgaged, pledged and assigned under the provisions hereof, or any part
thereof, superior to the mortgage, pledge, assignment, security interest or lien
hereof to accrue or be created; or do or suffer any act or thing whereby the
security hereof may be diminished or impaired. The Owner further covenants and
agrees to forever defend the title to each and every part and parcel of said
mortgaged, pledged and assigned Facilities against the claims and demands of all
persons whomsoever.

 

[END OF ARTICLE II]

 

17

--------------------------------------------------------------------------------


 

ARTICLE III

 

AUTHORIZATION, TERMS, FORM AND ISSUANCE OF OWNER’S NOTE;

LOAN OF PROCEEDS OF BONDS TO OWNER;

COVENANT OF OWNER TO PAY EXCESS ACQUISITION,

CONSTRUCTION, DEVELOPMENT AND EQUIPMENT COSTS;

GUARANTY AGREEMENT OF OWNER

 

SECTION 301.         Authorization, Terms, Conditions, and Form of Owner’s Note.
The Owner hereby authorizes the issuance of the Owner’s Note in the principal
amount of $4,000,000, dated as of September 1, 1986, to be executed by JiCo
Health Services, Inc., an Oklahoma corporation, as the general partner acting
for and on behalf of the Owner, and to be in the form attached to this Loan
Agreement as Schedule “B”. On the date of delivery of the Bonds the Owner shall
deliver the Owner’s Note to the Trustee.

 

SECTION 302.         Loan of Bond Proceeds to Owner. In order to provide funds
for financing part of the cost of acquiring, constructing, developing and
equipping the Facilities, the Authority agrees that upon issuance of the Bonds,
the receipt of proceeds thereof and deposit of the same in the Project Fund
shall constitute a loan of the proceeds of the Bonds to the Owner, which Project
Loan shall be evidenced and secured by the Owner’s Note Issued to the Authority
and assigned to the Trustee. The Owner, Authority and Trustee covenant and agree
to apply the proceeds of the Bonds solely for payment or reimbursement of the
Project Costs.

 

SECTION 303.         Project Fund. On the date of delivery of the Bonds, the
Bond proceeds (excluding accrued and capitalized interest in accordance with
Section 502 of the Indenture) shall be deposited in the Project Fund with the
Trustee. The Authority and Trustee covenant and agree upon receipt of the Bond
proceeds, that the Project Fund shall be established and maintained as trust
account in the custody of the Trustee separate and apart from all other funds of
the Authority, the Letter of Credit Bank and Owner. The funds on deposit in the
Project Fund shall be expended by checks issued by the Trustee on the basis of
requisitions to pay Project Costs. Such requisitions shall be originated,
approved and executed by the Authorized Owner Representative, Authorized
Authority Representative and Architect or Engineer, if appropriate, in that
order. Such requisitions shall be in the form of Payment Requisition attached to
this Loan Agreement (with such revisions as may be approved by Bond Counsel),
shall be accompanied by invoices or orders to be paid as determined by Owner;
PROVIDED, HOWEVER, until the general contractor has been selected for project
construction and its performance bond approved by Underwriter, evidence of which
shall be delivered to Trustee, not in excess of $400,000 of the monies available
in the Project Fund shall be disbursed. Should the general contractor not be
selected and its performance bond tendered to Underwriter for approval prior to
January 12, 1987, the Bonds will be subject to extraordinary mandatory
redemption as provided in the Bonds. As required by Section 178(D) of the Public

 

18

--------------------------------------------------------------------------------


 

Trust Act, the Authority shall report to the Board all expenditures made from
the Project Fund, by means of a copy, forwarded by the Trustee to the Board, of
all requisitions paid from the Project Fund or such other means to convey the
information as determined by Trustee. The Owner will cause the Facilities to be
acquired, constructed and equipped with all reasonable dispatch. The Owner
represents that all such Facilities were ordered from the vendor, supplier or
manufacturer thereof, or acquisition, construction, or development thereof was
initiated subsequent to the date of the Inducement Resolution.

 

If at any time prior to Completion Date, the Trustee shall, in its option,
determine that the undisbursed funds in the Project Fund are insufficient to pay
the then remaining Project Costs, the Trustee may, but shall be under no
obligation to do so, require the Owner to deposit in the Project Fund, such sum
or sums which when added to the funds on deposit therein, shall be adequate in
the Trustee’s opinion, to pay the then remaining Project Costs. Failure of the
Owner to make such a deposit within ten (10) days (or in all events by
August 31, 1989) after written demand therefor by the Trustee shall constitute a
Default. The Owner recognizes that the Trustee shall have the right under this
Section to require deposit of funds by the Owner in the Project Fund any time
after the issuance of the Bonds and prior to the Completion Date.

 

Provided the Authority and Owner are otherwise in compliance with the terms and
conditions of this Loan Agreement, the Trustee shall not be obligated to make
any or further disbursements from the Project Fund, or to allow Payment
Requisitions to be paid, if a Default exists and remains uncured or unwaived.

 

The Project Fund shall be kept in the Trustee, shall be held in a separate and
special trust account for the benefit of the Bondholders and shall not be
subject to lien or attachment by any creditor of the Trustee, Letter of Credit
Bank, Authority or Owner. Such funds shall constitute part of the Trust Estate
and be subject to the lien thereon of the Indenture.

 

SECTION 304.         Investment of Project Fund; Disposition of Investment
Income; Application of Excess Funds Upon Completion of Facilities. Monies on
deposit in the Project Fund above the current need for payment of Project Costs
may at the request of the Owner be invested in Investment Obligations. The
Authorized Owner Representative shall request, direct and approve all such
investments and such investments shall mature in such amounts and at such times
as shall be necessary to provide funds when needed to pay Project Costs from the
Project Fund. The Owner shall furnish to the Trustee a schedule of estimated
times and amounts of demands upon the Project Fund. Net income and gain received
and collected from investment of monies in Project Fund shall be applied as
received to offset any investment losses in the Project Fund, and the balance
shall remain in the Project Fund until completion. The amount of excess monies
in the Project Fund after the Completion Date and payment of all Project Costs
shall be transferred from the Project Fund and deposited in the Bond Fund.

 

19

--------------------------------------------------------------------------------


 

SECTION 305.         Arbitrage Covenants. The Authority and the Owner certify
and covenant that so long as the Bonds remain outstanding, money on deposit in
any fund or account in connection with said Bonds, whether or not such monies
were derived from the proceeds of the Bonds or from any other sources, will not
be used, allowed to accumulate or invested in a manner which will cause such
Bonds to be “arbitrage bonds” within the meaning of Section 103(c) of the Code
and any regulations promulgated or proposed thereunder, as the same presently
exist or may from time to time hereafter be amended, supplemented or revised.
The parties reserve the right, however, to make any investment of such monies
if, when, and to the extent that said Section 103(c) or regulations promulgated
hereafter shall be repealed ore relaxed or shall be held void by final decision
of a court of competent jurisdiction, but only if any investment made by virtue
of such repeal, relaxation or decision would not result, in the opinion of
counsel of recognized competence in such matters, in making the interest on the
Bonds subject to Federal income taxation. Under Treasury Regulations in effect
under Section 103(c) of the Code on the date of issuance of the Bonds, the yield
on Investment Obligations in which the Project Fund is invested will be
restricted to the yield on the Bonds. The requirements for’ expenditure of
Project Fund investment earnings contained in Articles V and VI of the Indenture
shall be observed and the Bond proceeds expended within three (3) years of Bond
issuance (or other applicable temporary front end safe harbor period).

 

SECTION 306.         Certificate of Completion. Upon completion of acquisition,
construction, development and equipping of the Facilities, a certificate of
completion signed by the Authorized Owner Representative shall be filed with the
Authority and the Trustee.

 

The Owner covenants and agrees to cause the completion of acquisition,
construction and equipping of the Facilities and tender a certificate of
completion on or before August 31, 1989. Such certificate of completion shall
state the Completion Date and inform the Authority, the Letter of Credit Bank
and the Trustee that all Project Costs have been paid, with the exceptions
therein set out.

 

Upon receipt of such certificate of completion and upon receipt of approval
thereof by the Authorized Authority Representative and upon payment of all
Project Costs then remaining unpaid, the Trustee shall apply the balance, except
for monies necessary to pay for those exceptions set out in the certificate of
completion, in such Project Fund in accordance with Section 304 of this Loan
Agreement. After the filing of the certificate of completion and final payment
and transfer from such Project Fund, requisition procedures shall not be used
for Additions or Restoration to the Facilities.

 

SECTION 307.         Manufacturers, Vendors, Suppliers, Contractors and
Subcontractors; Pursuit of Remedies. In the event of default by any
manufacturer, vendor, supplier, contractor or subcontractor under any purchase,
construction or improvement contract made by it in connection with the Project
or in the event of breach of warranty with respect to any material, workmanship
or performance, the Owner will

 

20

--------------------------------------------------------------------------------


 

promptly proceed (subject to the Trustee’s advice to the contrary), either
separately or in conjunction with others, to exhaust the remedies of the Owner
against the manufacturer, vendor, supplier, contractor or subcontractor so in
default and against each surety for the performance of such contract. The Owner
agrees to advise the Trustee and Letter of Credit Bank of the steps it intends
to take in connection with any such default. If the Trustee shall so notify the
Owner, the Trustee may, in its own name or in the name of the Owner, prosecute
or defend any action or proceeding or take any other action involving any such
manufacturer, vendor, supplier, contractor, sub-contractor or surety which the
Trustee deems reasonably necessary, and in such event the Owner hereby agrees to
cooperate fully with the Trustee and to take all action necessary to effect the
substitution of the Trustee for the Owner in any such action or proceeding. Any
amounts recovered by way of damages, refunds, adjustments or otherwise in
connection with the foregoing [a] if the Trustee or Owner has corrected, at its
own expense, the matter which gave rise to such default or breach, shall be paid
to such Trustee or Owner; otherwise [b] shall be paid into the Project Fund
unless recovered after the Completion Date and full disposition of the Project
Fund, in which case the amounts shall be disposed of in the same manner as
excess Project Fund monies, in accordance with Section 304 of this Loan
Agreement.

 

SECTION 308.         Owner Required to Pay Project Costs in Event Bond Proceeds
Insufficient. In the event the proceeds of the Bonds loaned to the Owner by
deposit to the Project Fund for payment or reimbursement for payment of Project
Costs, and monies on deposit in the Project Fund should not be sufficient to pay
such Project Costs in full, the Owner agrees to deposit in the Project Fund or
to pay the portion of such Project Costs as may be in excess of the proceeds of
the Bonds and the monies on deposit in the Project Fund. The Authority, Letter
of Credit Bank and Trustee do not make any warranty, either express or implied,
that the proceeds of the Bonds will be sufficient to pay all such Project Costs.
The Owner agrees that if the Owner should pay any portion of such Project Costs
pursuant to the provisions of this Section, it shall not be entitled to any
reimbursement therefor from the Authority, Letter of Credit Bank or Trustee
except to the extent of the proceeds of the Bonds, and it shall not be entitled
to any diminution of payments payable under the Owner’s Note or this Loan
Agreement. The Trustee may require deposits by the Owner in the Project Fund in
accordance with Section 303 hereof.

 

SECTION 309.         Guaranty Agreement of Owner with Respect to Bonds. The
Owner, as primary obligor, in consideration of the Project Loan, evidenced by
the Owner’s Note, made by the Authority and to induce such Project Loan, hereby
guarantees the prompt payment when due (whether at maturity, by acceleration or
otherwise) of any and all principal, interest, liability and Indebtedness
(including, without limitation, the Secured Indebtedness) of the Authority to
the Trustee and Bondholders on and under the Bonds, the Indenture and this Loan
Agreement. The obligation of the Owner hereunder constitutes an absolute,
unconditional and continuing guaranty of the Indebtedness

 

21

--------------------------------------------------------------------------------


 

irrespective of any other security for said Indebtedness. The obligation of the
Owner hereunder is to pay the principal, interest, liabilities and Indebtedness
and any and all other sums due under the Indenture, this Loan Agreement and the
Bonds regardless of any contingencies whatsoever, and notwithstanding any
circumstances or occurrences heretofore or hereafter arising or taking place or
any action or inaction on the part of the Trustee or the Authority. The Owner’s
agreement to pay the principal, interest, liability and Indebtedness due under
the Indenture, this Loan Agreement and the Bonds shall not be subject to any
rights of setoff, recoupment, abatement or counter-claim by the Owner. The Owner
may not suspend or discontinue such payment or terminate this guaranty agreement
until such Bonds and the Indebtedness are paid and retired. The Owner hereby
waives presentment, demand for payment, protest, notice of protest and
non-payment, notice of dishonor and diligence in collection of the Bonds and
Indebtedness and notice of acceptance of this guaranty agreement. The Trustee
shall not be required before enforcing any liability of the Owner hereunder to
exhaust any remedies against the Authority, or to attempt to collect upon or
resort to any other security for the Bonds or Indebtedness. This guaranty
agreement shall be a guaranty of payment, and is not limited to a guaranty of
collection. Provided, however, notwithstanding any provision in this Section to
the contrary, the obligations of Owner herein are payable solely from the Trust
Estate, It is understood and agreed by the parties that the debt obligations
incurred in the Owner’s Note by the partners of the Owner are not general
obligations of said partners but are limited obligations payable solely from
specific revenues and secured by certain collateral.

 

All liability of the Owner to the Trustee and Bondholders hereunder shall, at
the option of the Trustee, mature immediately, and all sums, the payments of
which are guaranteed or agreed to be paid under this guaranty agreement shall
become accelerated and immediately due and payable forthwith, upon the
occurrence of any Default.

 

Without in any way limiting the absolute, certain, and unconditional character
of the Owner’s obligations as just stated, but rather in amplification thereof,
the Owner agrees that the Authority or Trustee may at any time and from time to
time without notice to or the consent of the Owner, without incurring any
responsibility whatsoever to the Owner, and without affecting, impairing,
releasing or in any way diminishing the obligations of the Owner hereunder, upon
or without any terms or conditions and in whole or in part [a] grant extensions
of time to the Authority or the Owner for the performance of any obligations to
the Trustee under the Indenture, this Loan Agreement or the Bonds; [b] alter,
supplement, amend or modify any Project Document in accordance with terms
thereof and particularly Article XI of the Indenture; [c] exercise or refrain
from exercising any rights against the Authority or Owner or others or otherwise
act or refrain from taking any action whatever; [d] settle or compromise in any
other manner the indebtedness arising under or represented by the Bonds and
Project Documents; and/or [e] exercise any rights or privileges granted under
and pursuant to the terms of the aforesaid Project Documents.

 

22

--------------------------------------------------------------------------------


 

No invalidity, irregularity or unenforceability of all or any part of the Bonds,
any security therefor or any Project Document shall affect, impair, diminish or
be a defense to this guaranty agreement. Any claim which the Owner may have
against the Authority or Trustee for any reason (including without limitation
any claim arising by reason of any payment made by the Owner to the Authority or
the Trustee or any other person pursuant to or in respect of any of the Project
Documents) shall be subject and subordinate to the prior payment in full of the
Bonds and all other obligations under the Project Documents.

 

This guaranty agreement shall be governed, construed and interpreted in
accordance with the laws of the State of Oklahoma. This guaranty agreement shall
extend to and bind the respective successors and assigns of the Owner.

 

This guaranty agreement shall become automatically null and of no further effect
from and after the time that [i] the Bonds and Indebtedness have been paid or
prepaid as permitted in the Indenture, and [ii] all other obligations of the
Owner to the Trustee and the Authority under the Project Documents have been
performed and satisfied, and all other obligations of the Owner to the Authority
and Trustee under this guaranty agreement have been performed and satisfied. The
Owner agrees to pay all costs, expenses and fees, including all reasonable
attorneys’ fees, which may be incurred by the Authority or Trustee in enforcing
or attempting to enforce this guaranty agreement or protecting their respective
rights following any Default on the part of Owner under any Project Document,
whether the same shall be enforced by suit or otherwise.

 

[END OF ARTICLE III]

 

23

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS, COVENANTS AND WARRANTIES

 

SECTION 401.         Additional Payments.

 

Impositions.  The Owner does hereby agree to pay to the entity levying or
requiring the payment of such Impositions, in addition to all other payments
payable under this Loan Agreement, all Impositions (provided that with respect
to Impositions that may be lawfully paid in installments over a period of years,
the Owner shall be obligated to pay only such installments as are required to be
paid during the term hereof). The Owner may pay such Impositions in
installments, if so payable by law, whether or not interest accrues on the
unpaid balance. The Owner shall promptly forward to the Authority and the
Trustee a certification or other evidence satisfactory to the Authority and
Trustee of payment in full or in part of any Imposition. The Owner shall have
the right, upon written notice to the Trustee, to contest by appropriate and
timely proceedings the validity or amount of any Imposition and in such event
the Owner may permit any such Imposition to remain unsatisfied and undischarged
during the period of such contest and any appeal therefrom provided the Owner
effectively stays or prevents any judicial or official sale of all or part of
the Facilities by reason of non-payment of such Imposition. Should the title of
the Owner to any part of the Facilities be materially and imminently endangered
or jeopardized, due to non-payment of the said Imposition, such Imposition shall
be promptly paid by the Owner. In the event the Owner fails to pay any
Imposition, the Trustee or Letter of Credit Bank, after first notifying the
Owner of any such failure on its part, may (but shall not be obligated to) pay
any such Imposition, and the amounts so advanced shall be paid promptly by the
Owner as Secured Indebtedness upon the Trustee’s or Letter of Credit Bank’s
presentation of statements, invoices or receipts evidencing the same.

 

Administrative Payments. As Additional Payments, during the term hereof, the
Owner further agrees to pay the Administrative Payments as and when the same
shall become due.

 

Annual Audit Costa. During the term hereof, Owner further agrees to pay directly
to Authority immediately upon receipt of a bill therefore, Owner’s proportionate
share of the annual audit costs of the Authority.

 

Owner’s Note Payments. Owner reconfirms that, to the best of its knowledge, the
amounts required to be paid by Owner pursuant to the Owner’s Note and the
Indenture, plus any other amounts available pursuant to the Indenture, will be
sufficient at all times to pay the principal of and interest on the Bonds, to
maintain all other Funds established under the Indenture at their required
levels. In case the Payments recited in the Owner’s Note be insufficient to meet
debt service requirements with respect to the Bonds as conclusively determined
by the Trustee, then, in that event, the Trustee shall calculate

 

24

--------------------------------------------------------------------------------


 

such deficiency, and the Owner hereby agrees to pay any such deficiency so
determined within a reasonable time after notification by the Trustee of such
deficiency, not to exceed sixty (60) days, and thereafter the Trustee may adjust
such Owner’s Note Payments so that they will at all times thereafter be
sufficient so as to enable the Trustee to make debt service requirements on the
Bonds in all respects. In like manner Owner hereby covenants and agrees to keep
and maintain the Debt Service Reserve Fund established under the Indenture with
a minimum balance required by the Indenture, and in like manner to furnish any
monies to the Trustee necessary or required to effect this end, all within 60
days after demand therefor by the Trustee. In the event the Owner fails to pay
any Payment or Indebtedness, with or without first notifying the Owner of any
such failure on its part, Trustee may (but shall not be obligated to) pay any
such Payment or Indebtedness, and the amounts so advanced shall be paid promptly
by the Owner as Secured Indebtedness upon the presentation of statements,
invoices or receipts evidencing the same.

 

Costs of Issuing Bonds. The Bonds issued to finance the Project and to make the
Project Loan (as an acquired purpose obligation and not as an acquired program
obligation under applicable arbitrage regulations) have been collateralized with
the Letter of Credit. With respect thereto, it has been necessary to pay certain
administrative costs to issue, carry and repay such Bonds. The Owner hereby
covenants to pay to the following described party all administrative fees and
expenses ordinary and necessary to administer and service other Trustee’s
services so long as they be outstanding, and any other necessary expense
thereof, all as is described as follows, to-wit:

 

As additional costs of issuing, carrying and repaying the Bonds, it is necessary
that the Trustee be compensated certain ongoing administrative fees for
performing its fiduciary functions under the Indenture with relation to the
Bonds, including Trustee’s Other Fees.

 

Therefore, to the extent that the Trustee is not paid such fees from Bond
proceeds, the Owner agrees to pay beginning September 1, 1986, the annual fees
of the Trustee and Trustee’s Other Fees as they become due under applicable
terms of the Indenture.

 

Any remedy vested in the Authority or the Trustee by this Loan Agreement or the
Indenture for the collection of the Bonds or Secured Indebtedness shall be
available to the Authority and the Trustee for collection of Additional Payments
and Administrative Payments.

 

SECTION 402.         Property Included in Facilities; Inventory. Real or
personal property purchased, acquired, or constructed, in part or in whole, with
proceeds of the Bonds loaned to the Owner and, as provided in this Article IV
hereof, all modifications thereof and Additions thereto (except Excluded
Property) shall become part of the Facilities owned by the Owner and mortgaged
and pledged under this Loan Agreement. The Owner shall maintain at all times an
inventory of the Facilities including descriptions and serial numbers whenever

 

25

--------------------------------------------------------------------------------


 

possible. Such inventory list shall be open to inspection at any reasonable time
by the Trustee and the Authority.

 

SECTION 403.         Location of Facilities. Equipment constituting part of the
Facilities shall be installed and used by the Owner only in or on the site of
the Facilities.

 

SECTION 404.         Excluded Property; Inventory. It is understood and agreed
that to the extent the same is not acquired with the loaned proceeds of the
Bonds, the Owner shall acquire or cause to be acquired land, structures,
equipment, furniture, furnishings and machinery necessary for operation of the
Facilities and shall install and use such equipment and machinery in and on the
Facilities or site thereof. Such land, structures, equipment, furniture,
furnishings and machinery not purchased with the loaned proceeds of the Bonds
may be acquired pursuant to the terms of Sections 412 and 413 of this Loan
Agreement. The Owner covenants and agrees to maintain at all times an inventory
of each item of Excluded Property having an individual, and not aggregate,
acquisition cost greater than $10,000. Such inventory list shall be open to
inspection at any reasonable time by the Trustee, the Letter of Credit Bank and
the Authority. The foregoing notwithstanding, the Owner may acquire Excluded
Property by lease or purchase, and install and use such Excluded Property in and
on the Facilities or site thereof.

 

SECTION 405. Waste; Reduction in Structural Soundness, Value or Overall
Operating Efficiency. The Owner shall at no time during the term hereof commit
waste on the Facilities. The Owner shall not conduct its operations or allow the
use or occupancy of the Facilities in such manner as to violate any applicable
zoning, sanitary or safety law or any other applicable law, rule, regulation or
ordinance.

 

The Owner shall comply with all applicable laws, rules, ordinances and
regulations and in making or removing modifications, Restorations, remodeling,
alterations or Additions shall at no time materially adversely affect or impair
the structural soundness or value of the Facilities (provided, however, such
overall operating efficiency may be reduced or impaired to the extent necessary
to comply with any governmental requirements or regulations) unless the Owner
shall, at its own cost and expense, repair any damage and restore the Facilities
to their prior structural soundness, value and overall operating efficiency.
Unless required by law, competitive bidding shall not be required for
modifications, alterations, remodeling, Restorations or Additions.

 

SECTION 406.         Maintenance. The Owner covenants and agrees that, at its
cost and expense, the Owner shall at all times during the term hereof keep and
maintain the Facilities in good and reasonably safe operating order, condition
and repair, reasonable and ordinary wear and tear alone excepted. The Owner
further covenants and agrees to make all repairs, replacements, alterations,
Additions, Restorations and modifications to the Facilities necessary to insure
that such order, condition, state of repair and the overall operating efficiency

 

26

--------------------------------------------------------------------------------


 

of the Facilities shall not be reduced or impaired, provided however, such
overall operating efficiency may be reduced or impaired to the extent necessary
to comply with any governmental requirements or regulations.

 

SECTION 407.         Operation and Maintenance Expenses. The Owner agrees to be
obligated for and pay all expenses in connection with the operation and
maintenance of the Facilities including, but without limitation, repairs,
alterations, improvements and modifications to the Facilities, both internally
and externally, cost of insurance, all utility bills and taxes, if any. It is
understood and agreed to by the parties hereto that the Owner will enter into a
management con-tract with JiCo Health Services, Inc. to operate the Project.

 

SECTION 408.         Inspections. Without cost to the Owner, the Authority, the
Trustee, the Letter of Credit Bank and their representatives or agents shall
have the right to make a reasonable number of inspections of the Facilities for
the purpose of determining compliance with Section 405 and 406 hereof at
reasonable times and in a manner which will not interfere with the Owner’s use
thereof. In the event of the Owner’s breach of the covenants and agreements
contained in Sections 405 and 406, following ten (10) days written notice to the
Owner of specified breaches and its failure to take prompt and efficient action
to cure the same, the Authority, Trustee, the Letter of Credit Bank or their
representatives or agents shall have the right to enter the Facilities for the
purpose of curing the same, and the cost thereof shall be paid promptly by the
Owner as Secured Indebtedness, upon the Authority’s, the Trustee’s or the Letter
of Credit Bank’s presentation of statements or invoices evidencing the same.
Nothing in this Article shall require the Owner to permit entry in or on the
Facilities of any person who is an officer, employee, servant or agent of, or is
acting on behalf of, or in the interest of, a competitor of the Owner.

 

SECTION 409.         Access of Authority and Trustee to Facilities. Except as
provided in Section 408 hereof, the Authority, the Trustee and the Letter of
Credit Bank will be permitted only such limited access to the Facilities as
shall be necessary and convenient to construct or install Additions to the
Facilities as provided in Section 413 hereof, to maintain or prevent waste with
respect to the Facilities as provided in Sections 405 and 406 hereof, and to
make repairs or Restorations required to be constructed, installed or made
pursuant to the provisions hereof or pursuant to the provisions of any agreement
between the Owner and the Authority, the Trustee or the Letter of Credit Bank
supplemental hereto.

 

SECTION 410.         Right to Remodel, Alter, Modify or Make Additions. As
provided in Section 410, 411, 412 and 413, and subject to Sections 405 and 406,
the Owner shall have the right at any time and from time to time during the term
hereof with the prior written consent of Trustee for any changes set forth below
which exceeds $50,000:

 

27

--------------------------------------------------------------------------------


 

[a]       to rearrange, modify, remodel or alter the Facilities;

 

[b]       to construct, install and maintain such Additions as the Owner may
from time to time desire; and

 

[c]       to connect or “tie-in” wails and utility and other facilities located
on the site of the Facilities to other facilities erected on real property
adjacent to the site of the Facilities; provided however, that in such event the
Owner must furnish the Authority and the Trustee with a certificate of an
Independent Engineer that such connection and tie-in of walls and facilities
will not materially adversely affect or impair the structural soundness or value
of the Facilities or materially reduce the over-all operating efficiency of the
Facilities.

 

All modifications, remodeling, alterations or Additions and all connection or
“tie-in” walls and other facilities shall be constructed in good and workmanlike
manner, conforming to good architectural and engineering practice. Unless
required by law, competitive bidding shall not be required for modifications,
alterations, remodeling or Additions.

 

SECTION 411.         Alterations and Additions Made by the Owner Which Become
Part of Facilities. With the prior written consent of the Trustee, the Owner, at
its own cost and expense, may make or cause to be made the modifications,
alterations, remodelings or Additions described in the foregoing Section 410.
All modifications, alterations, remodelings or Additions (excluding Excluded
Property) shall be free of any liens and encumbrances (except Permitted
Encumbrances) and if made pursuant to this Section 411, shall be part of the
Facilities and shall be held, operated and maintained on the same terms and
conditions as other items included in the Facilities.

 

SECTION 412.         Additions Made by the Owner Which Do Not Become Fart of
Facilities. In lieu of acquiring or constructing Additions and installing,
attaching and affixing the same in, on and to the Facilities as provided in
Section 411, with the prior written consent of the Trustee, the Owner shall have
the right, at its own cost and expense, at any time and from time to time during
the term hereof to acquire and construct Additions and to install, attach and
affix the same in and to the Facilities and retain title thereto in the name of
the Owner, in which case the Additions shall become Excluded Property. No such
Additions, title to which is retained by the Owner, shall be deemed part of the
Facilities (unless such Additions constitute Substituted Property replacing part
of the Facilities as provided in Section 416) and all such Additions shall
constitute Excluded Property. The Owner shall have the right at any time and
from time to time during the term hereof to remove or permit to be removed such
Owner-owned Additions constituting Excluded Property from the Facilities and

 

28

--------------------------------------------------------------------------------


 

to convey the same or to grant or permit any mortgage, encumbrance, lien or
charge on or conditional sale or other title retention agreement with respect to
such Owner-owned Additions constituting Excluded Property. The Owner may lease,
as lessee, items of personal property or fixtures to be placed in or on the the
Facilities under conditions which would make such property Excluded Property if
owned by the Owner, and such leased property shall constitute Excluded Property.

 

As provided in Section 404 hereof, it is understood and agreed that the Owner
shall acquire at its own cost the land, structures, equipment, furniture,
furnishings and machinery necessary for its operations in or on the Project (to
the extent the same is not acquired with the loaned proceeds of the Bonds) and
shall install, locate and use the same in, on or about the Project. None of such
machinery, furniture, furnishings and equipment shall become part of the
Facilities. The Owner shall have the right to acquire such Excluded Property
owned by the Owner, not included in the Facilities, and not mortgaged, pledged
or assigned under this Loan Agreement. As provided in Section 404 hereof, the
Owner covenants and agrees to maintain at all times an inventory of each item of
Excluded Property having an individual, and not aggregate, cost greater than
$10,000.

 

SECTION 413.         Additions or Refunding Financed by the Authority. In lieu
of acquiring or constructing Additions and installing, attaching and affixing
the same in, on and to the Facilities, as provided in Section 411 and 412, with
the prior written consent of the Trustee, the Owner may make financing
arrangements for the acquisition and construction of such Additions, or for
refunding of the Bonds, by finding purchasers for indebtedness to be incurred by
the Authority, in which case the Authority or Owner, with the proceeds of such
indebtedness, will acquire and construct such Additions, and install, attach and
affix the same in, on and to the Facilities, or shall refund the Bonds, as
applicable. No such Additions shall be deemed part of the Facilities unless such
Additions constitute Substituted Property replacing part of the Facilities as
provided in Section 416. In the event the Authority incurs such indebtedness,
the Owner shall contract with the Authority for making of note, lease or other
payments sufficient to meet debt service requirements on the indebtedness
incurred to finance such Additions or refund the Bonds. If Additions
constituting Excluded Property are acquired as provided in this Section 413, the
Owner shall have the right to perform the actions described in the following
paragraphs [a] and [b] unless restrictions are imposed by this Loan Agreement,
or the Indenture, or by the holders of indebtedness incurred to finance such
Additions constituting Excluded Property:

 

[a]       Remove or permit removal of such Additions constituting Excluded
Property from the Facilities; or

 

[b]       Convey the same or grant or permit any mortgage, encumbrance, lien or
charge on or conditional sale or any other title retention agreement with
respect to such Additions constituting Excluded

 

29

--------------------------------------------------------------------------------


 

Property (excluding the site thereof), provided the same create no lien or
encumbrance (except Permitted Encumbrances) on the Facilities.

 

SECTION 414.         Annual Inventory of Additions. The Owner shall file with
the Authority and the Trustee on or before September 1 of each year an Annual
Inventory of each Addition acquired in accordance with Sections 411, 412 or 413
having an individual, and not aggregate, acquisition cost greater than $10,000,
constructed or installed in, on or about the Facilities. Such Annual Inventory
shall identify each Addition as a part of the Facilities or Excluded Property.

 

SECTION 415.         Removal of Facilities Other Than Land. In the event that
the Owner in its sound discretion determines that any Additions, Restorations or
Facilities (except the site of the Facilities) which are part of the Facilities
have become obsolete, worn out, inadequate, unsuitable, undesirable, uneconomic
or unnecessary in the operation of the Facilities (though the Authority and the
Trustee shall not be required to renew, repair or replace the same) with the
prior written consent of the Authority and the Trustee, the Owner may perform
the actions set out in Sections 416 or 417.

 

SECTION 416.         Removal and Substitution. Subject to the obligations of
Section 405 the Owner may remove such Removed Property and sell, trade-in,
exchange or otherwise dispose of the Removed Property, provided that the Owner
substitutes (with direct payment of the cost thereof) and replaces anywhere in,
on or to the Facilities other Substituted Property of equal or greater fair
market value at the time of substitution and of equal or greater utility (but
not necessarily the same function) in the operation of the Facilities. All such
Substituted Property shall be free of any and all liens and encumbrances (other
than Permitted Encumbrances), shall become part of the Facilities and shall be
held, operated and maintained by the Owner on the same terms and conditions as
the Removed Property.

 

Removed Property so replaced and substituted for shall, at the request of the
Owner, be released from the encumbrances of this Loan Agreement. The Authority
and Trustee agree to execute necessary documents for the accomplishment of such
release and title change.

 

SECTION 417.         Removal Without Substitution. Subject to the obligations of
Section 405, the Owner may remove such Removed Property, and sell, trade-in, or
exchange it (as a whole or in part) either to itself or to another, or scrap it
as a whole or in part without being required to substitute other Substituted
Property in lieu thereof, provided:

 

[a]       that in the case of the sale of any such Removed Property to anyone
other than itself or in the case of scrapping thereof, the Owner pays to the
Trustee (for deposit in the Bond Fund and application to redemption of Bonds)
the proceeds from such sale or scrap value thereof, as the case may be;

 

30

--------------------------------------------------------------------------------


 

[b]       that in the case of such trade-in of such Removed Property for other
items not to be included in the Facilities, the Owner pays to the Trustee (for
deposit in the Bond Fund and application to redemption of Bonds) the amount of
the credit received by it on such trade-in; or

 

[c]       that in the case of the sale of any such Removed Property to the
Owner, the Owner pays to the Trustee (for deposit in the Bond Fund and
application to redemption of Bonds) an amount equal to the higher of (i) the
original cost thereof less depreciation at rates calculated in accordance with
generally accepted accounting principles, or (ii) the current market value as
appraised by an appraiser approved by the Trustee, the Letter of Credit Bank and
the Owner.

 

SECTION 418.         Annual Inventory of Removals and Substitutions;
Identification. The Owner will report to the Authority and the Trustee in the
Annual Inventory on or before September 1 of each year, all such removals of
Removed Property and substitutions of Substituted Property and will execute and
deliver to the Authority and the Trustee such documents as they may from time to
time require to confirm the mortgage and pledge of any Substituted Property that
under the provisions of Section 416 is to become subject to this Loan Agreement.
The Owner will pay all costs (including counsel fees) incurred in subjecting to
the lien of this Loan Agreement any Substituted Property that under the
provisions of Section 416 is to become subject to this Loan Agreement. A
security interest financing statement shall be executed by the Owner and filed
with regard to all Substituted Property if deemed necessary by the Trustee to
protect the Trustee’s security interest (as assignee) under this Loan Agreement.

 

The Owner covenants that it will not remove, or permit the removal of any
Additions, Restorations or Facilities except in accordance with the provisions
of this Article IV.

 

SECTION 419.         No Warranty of Fitness. The Authority, Trustee and Letter
of Credit Bank make no warranty, either express or implied, as to the condition,
fitness for a particular purpose or merchantability of the Facilities, or any
part thereof or that the same will be suitable for the Owner’s purposes or
needs. By execution hereof Owner accepts the Facilities in as-is condition,
waives objection to defects or deficiencies known, unknown and latent, and
acknowledges that no warranties, representations or agreements not expressed
herein have been made; provided however, nothing contained in this Section shall
be deemed a waiver of any warranty, representation or agreement contained in the
purchase, installation or construction contracts for the Project, or the
obligations of any manufacturer, vendor, supplier, contractor, or subcontractor
with respect to the Project.

 

SECTION 420.         Indemnification of Authority and Trustee. The Owner
covenants and agrees, at its expense, to pay, and to indemnify

 

31

--------------------------------------------------------------------------------


 

and save the Authority, Trustee and Letter of Credit Bank harmless of, from and
against any and all claims, damages, expenses, liabilities and taxes (of any
character or nature regardless of by whom imposed), losses of every conceivable
kind, character and nature whatsoever (including, but not limited to claims for
loss or damage to any property or injury to or death of any person) asserted by
or on behalf of any person, firm, corporation or governmental authority arising
out of, resulting from, or in any way connected with the Facilities or the
condition, occupancy, use, possession, conduct or management of or any work done
in or about the Facilities or from the planning, design, acquisition or
construction of the Facilities or any part thereof, or from the leasing or
subletting of any part thereof. The Owner also covenants and agrees at its
expense, to pay and to indemnify and save the Authority, Trustee and Letter of
Credit Bank harmless of, from and against, all costs, reasonable counsel fees,
expenses and liabilities incurred in any action or proceeding brought by reason
of any such claim or demand. The Authority, Trustee and Letter of Credit Bank
agree to give the Owner prompt notice of any such action or proceeding and to
refrain from incurring unnecessary costs, fees, expenses and liabilities until
default in any such action or proceeding is imminent. In the event any such
claim or demand, the Owner, upon notice from the Authority, Trustee or Letter of
Credit Bank, covenants to resist and defend against such action or proceeding on
behalf of the Authority, Trustee or Letter of Credit Bank. The Owner covenants
and agrees to indemnify the Trustee and save the Trustee harmless of, from and
against any and all claims, damages, expenses, liabilities and taxes (of any
character or nature regardless of by whom imposed), losses of every conceivable
kind, character and nature whatsoever asserted by or on behalf of any person,
firm, corporation or govern-mental authority arising out of, resulting from, or
in any way connected with the performance of Trustee’s duties and obligations
under the Indenture.

 

Notwithstanding the foregoing, nothing contained in this Section shall be
construed to indemnify or release the Authority, Trustee or Letter of Credit
Bank from any liability which they would otherwise had had, arising from the
wrongful actions or failure to act on the part of the Authority, Trustee or
Letter of Credit Bank or their employees, agents or representatives acting
negligently in their capacities contemplated hereby.

 

SECTION 421.         Types of Insurance Required. The Owner covenants and agrees
that at all times during the term hereof it shall at its own cost and expense
keep the Facilities insured against such risks as are customarily insured
against by businesses of like size and type, including but not necessarily
limited to:

 

[a]       Insurance to the extent of the full insurable value (or if less, the
amount necessary to pay or prepay the Owner’s Note and all Additional Payments
and Secured Indebtedness) of the Facilities against loss or damage by fire, with
uniform standard extended coverage endorsement limited only as may be provided
in the

 

32

--------------------------------------------------------------------------------


 

standard form of extended coverage endorsement at the time in use in Oklahoma;
provided, the coverage on such insurance shall be in an amount sufficient to
prevent the Owner, the Authority or the Trustee from becoming co-insurers under
the applicable terms of the insurance policies;

 

[b]       Comprehensive general liability insurance (including Blanket
Contractual Broad Form Property Damage, Producers and Completed Operations
coverage for Owner’s owned, non-owned and hired vehicles and Umbrella Liability
Coverage) providing insurance against liability for the death of persons
resulting from injuries occurring on or in any way relating to the Facilities,
for injuries to persons occurring or in any way relating to the Facilities and
for damage to property occurring on or in any way relating to the Facilities.
Such insurance for death or injury to persons shall have minimum limits approved
by the Trustee and the Letter of Credit Bank; and

 

[c]       Builders Risk - Completed Value type insurance (including Contractor’s
Protective Liability in the event of employment of subcontractors) during the
construction of the Facilities against all risks of the type described in
subsection [a] of this Section 421 to the extent of the then current full
insurable value thereof, or, in lieu thereof, an equivalent rider upon the
insurance required by said subsection [a]. In lieu of carrying such insurance
described in this subsection [c] the Owner may cause such insurance to be
carried by contractors for construction of the Project;

 

[d]       Workmen’s compensation insurance to the extent required by the laws of
the State of Oklahoma in effect from time to time during the term of this Loan
Agreement or any extension thereof.

 

SECTION 422.         Insurance Policy Requirements. The Owner shall not commit
or allow any act or omission which invalidates any insurance policy required
under this Article. All such insurance policies shall be taken out and
maintained in generally recognized responsible insurance companies, approved by
the Trustee, qualified under the laws of the State of Oklahoma to assume the
respective risks undertaken. All policies of insurance herein required to be
carried by the Owner shall make the Authority and Trustee co-insureds or
additional insureds as their interests may appear. Copies of all insurance
policies herein required to be carried or certificates of insurance shall be
furnished to the Authority and the Trustee. All such insurance policies shall
contain a provision requiring not less than thirty (30) days notification of the
Authority and the Trustee of cancellation or

 

33

--------------------------------------------------------------------------------


 

termination thereof. Prior to the expiration or cancellation of any such policy,
the Owner will furnish the Authority and the Trustee satisfactory evidence that
such policy has been renewed or replaced by another policy. All insurance
policies herein required to be carried by the Owner shall contain a standard
mortgage clause favoring the Trustee as mortgagee and senior secured party with
respect to the coverage for the Facilities.

 

SECTION 423.         Effecting Insurance on Owner’s Default. In the event the
Owner fails to take out or maintain the full insurance coverage required under
Section 421 hereof, the Authority or Trustee, after first notifying the Owner of
any such failure on their part, may (but shall not be obligated to) take out the
required policies of insurance and pay the premiums on the same and the costs
thereof so advanced shall be paid promptly by the Owner as Secured Indebtedness,
upon the Authority’s or the Trustee’s presentation of statements or invoices
evidencing the same.

 

SECTION 424.         Damage, Destruction and Condemnation. If the Facilities
shall be damaged or either partially or totally destroyed at any time during the
term hereof, or if the whole or any part of the Facilities shall be taken or
condemned by a competent authority for any public use or purpose, there shall be
no abatement or reduction in the amounts payable by the Owner under this Loan
Agreement or the Owner’s Note on account of such damage, destruction, taking or
condemnation. Disposition of Net Recovery shall be made as provided in Sections
425, 426, 427, 428 and/or 429 hereof and shall promptly when received or
collected, be deposited in a special and separate fund in the custody of the
Trustee to be used as hereinafter provided in said Sections. Pending the
expenditure of such special fund or deposit in the Bond Fund or other
disposition as provided in said Sections, and at the request of the Owner, the
Trustee shall invest the same in Investment Obligations approved by the Owner
and Trustee.

 

SECTION 425.         Making Restorations With Net Recovery. The Owner, at its
own cost, shall if the same can be lawfully done, make Restorations (subject
only to Permitted Encumbrances) of equivalent efficiency, utility and value
approved by the Trustee, on the remaining site of the Facilities, or on any
other land in the County suitable for the needs and uses of the Owner. The total
amount of available Net Recovery received and recovered shall in that event be
paid over by the Trustee to the Owner, at Trustee’s election, either upon the
completion of such Restorations or periodically as such Restorations progress,
and shall be applied by the Owner to payment of the costs thereof, or if such
costs have been already paid by the Owner, to reimburse it for such costs;
provided, however, that the aggregate sum or sums so paid by the Trustee shall
in no event exceed the actual cost of such Restorations. All payments to the
recipient shall be made only upon a certification of an Independent Engineer as
to the progress and cost of the Restorations and upon delivery of appropriate
receipts for payment of Restoration costs and lien waivers as required by
Trustee.

 

34

--------------------------------------------------------------------------------


 

SECTION 426.         Making Restorations If Net Recovery Insufficient. In the
event that the Trustee determines that the Net Recovery is insufficient to meet
the costs of making Restorations so as to make the Facilities again usable for
their intended purpose, the over-all operating efficiency and value of which has
not been materially reduced, then the Owner shall have the obligation [a] to
furnish or cause to be furnished funds sufficient, together with the Net
Recovery received or recovered, to make the Facilities again usable for their
intended purpose without materially reducing the over-all operating efficiency
and value thereof, or [b] to make such Restorations and to be reimbursed for the
cost therefor from such Net Recovery received or recovered to the extent of such
costs of such Restorations or the extent of such Net Recovery received or
recovered, whichever is less, in either of which cases the Restorations shall be
made as provided in the preceding Section 425.

 

SECTION 427.         Disposition of Surplus Net Recovery After Making
Restorations. Any surplus of such Net Recovery remaining after the completion of
all payments for such Restorations shall be applied in the following order of
priority:

 

[a]       Payment to the Trustee for deposit in the Principal Account in the
Bond Fund to the extent necessary to retire all outstanding Bonds and Secured
Indebtedness;

 

[b]       Payment of any Additional Payments; and

 

[c]       Payment to the Owner as an adjustment.

 

SECTION 428.         Payment of Indebtedness in Lieu of Making Restorations. In
lieu of making Restorations to the Facilities in accordance with the preceding
Sections 425 or 426, the Owner may direct that the Net Recovery received or
recovered shall be deposited and applied by the Trustee in accordance with
Section 427 above.

 

In the event the Net Recovery is insufficient to retire all outstanding
Indebtedness the Owner shall pay to the Trustee, on demand, for use in retiring
all such outstanding Indebtedness, an amount which together with the Net
Recovery received or recovered will be sufficient to retire all such outstanding
Indebtedness, and cause defeasance under the Indenture and this Loan Agreement.
Any surplus Net Recovery remaining after retiring all such outstanding
Indebtedness shall be paid to the Owner as an adjustment.

 

SECTION 429.         Making Restorations or Retiring Indebtedness Upon Failure
of Owner To Do So. In the event the Owner shall fail to make Restorations and
pay the cost thereof pursuant to Sections 425 or 426 above, or exercise its
option to pay and prepay the Indebtedness and pay additional sums required by
Section 428 above, after the lapse of a reasonable time and after due notice is
given by the Trustee to the Owner;

 

35

--------------------------------------------------------------------------------


 

[a]       The Trustee may make Restorations on behalf of the Owner and recover
the reasonable costs thereof from the Owner, less whatever amount is held by the
Trustee in the aforesaid special trust fund, which shall be available to the
Trustee as a source of reimbursement for such costs, with any surplus being
dealt with as provided in Section 427; or

 

[b]       The Trustee shall apply the Net Recovery to retiring the outstanding
Indebtedness in the order of priority stated in Section 427 hereof, and upon
demand of the Trustee, the Owner shall pay to the Trustee for use in retiring
all outstanding Indebtedness and paying all Additional Payments payable under
this Loan Agreement, an amount which, together with Net Recovery received or
recovered, will be sufficient to retire all outstanding Indebtedness and cause
defeasance under the Indenture and this Loan Agreement.

 

SECTION 430.         Notices, Consultation, Cooperation and Approvals in Event
of Damage, Destruction or Condemnation. The Owner and Trustee shall cooperate
and consult with each other in all matters pertaining to the settlement,
compromise, arbitration or adjustment of any and all claims and demands for
damages on account of damage, destruction, taking or condemnation of the
Facilities, or any part thereof, and the settlement, compromising, adjustment,
or arbitration of any such claim shall be subject to the approval of both such
parties.

 

The Owner shall not sell or convey any part of the Facilities under threat of
condemnation without the written consent of the Trustee to the terms and
conditions of such sale, including the consideration to be received and the
delivery date.

 

SECTION 431.         Non-Abatement of Indebtedness in Event of Damage,
Destruction or Condemnation. The Owner shall not, by reason of inability to use
any of the Facilities following damage, destruction, taking or condemnation or
during the period of making Restorations, or by reason of the payment of sums
required by Sections 425, 426, 428 or 429, be entitled to any reimbursement from
the Authority or the Trustee or any abatement or diminution of the Indebtedness
payable under this Loan Agreement.

 

SECTION 432.         Conveyance, Assignment and Leasing; Maintenance of
Existence and Qualification in Oklahoma; Permitted Exceptions. This Loan
Agreement is not assignable by the Owner without prior written consent of the
Authority, Trustee, Bond Counsel to the Authority, Letter of Credit Bank and
Underwriter, which consent shall not be unreasonably withheld. Except for rental
arrangements with occupants in the ordinary course of Owner’s business, the
Owner may not convey, lease, sublease or grant use or occupancy rights with
respect to the Facilities without the prior written consent of the Authority,
Trustee, Bond Counsel to the Authority, Letter of Credit Bank and Underwriter,
which consent shall not be unreasonably withheld. The

 

36

--------------------------------------------------------------------------------


 

Authority may withhold such consent if, in the opinion of Bond Counsel to the
Authority, the lease, conveyance, sublease or use or occupancy rights will or
may result in an Event of Taxability or conflict with the purposes of the
Authority under the Trust Indenture. Any such assignee, transferee, lessee,
sublessee, user or occupant of any part of the Facilities shall be required to
assume in writing in a form acceptable to the Authority, all of the Owner’s
obligations under this Article IV with respect to the portion of the Facilities
used or occupied by such person or entity. No such assignment, conveyance,
leasing, subleasing or granting of use or occupancy rights shall in any way
relieve the Owner from primary liability for any of its obligations under this
Loan Agreement or the Owner’s Note.

 

In the event of sale, lease or other disposition of substantially all of the
Facilities the transferee may become the Owner under the Project Documents, upon
written assumption by the transferee of all Owner’s obligations thereunder, and
the entity which was previously Owner shall no longer have the obligations of
Owner effective upon the transfer and assumption; provided, however, the
transferee must have operation experience or capability and credit
characteristics satisfactory to the Underwriter, Letter of Credit Bank and
Authority, and Bond Counsel to the Authority must render an opinion that the
transfer will not result in an Event of Taxability or result in a conflict with
the purposes of the Authority under its Trust Indenture. The Owner hereby
covenants to include the requirements and restrictions contained in this Loan
Agreement and the Owner’s Note in any documents transferring any interest in the
Facilities to another person to the end that such transferee has notice of, is
bound by and agrees to observe such requirements and restrictions.

 

So long as any Indebtedness is outstanding, the Owner hereby covenants and
agrees to maintain its existence; not to dissolve or otherwise dispose of all or
substantially all of its assets; and to continuously remain qualified to do
business in Oklahoma.

 

The Owner may, without violating any of the foregoing provisions of this
Section 432, consolidate with or merge into another partnership and assign its
obligations under this Loan Agreement to such other partnership, or permit one
or more partnerships to consolidate with or merge into it, or transfer all or
substantially all of its assets to another partnership and assign its
obligations under this Loan Agreement to such other partnership and thereafter
dissolve, if the partnership surviving such merger or resulting from such
consolidation, or the partnership to which all or substantially all of the
assets of the Owner are transferred, as the case may be:

 

[a]       expressly assumes in writing all obligations of the Owner contained in
this Loan Agreement and the Owner’s Note;

 

[b]       qualifies to do business in Oklahoma; and covenants to remain so
qualified and to observe all of the Owner’s covenants in this Section 432
continuously during the remainder of the term hereof; and

 

37

--------------------------------------------------------------------------------


 

[c]       the surviving, resulting or asset-transferee partnership has
consolidated net worth (determined in accordance with generally accepted
accounting principles) at least equal to the consolidated net worth of the
Owner, similarly determined, immediately preceding the merger, consolidation or
asset transfer.

 

SECTION 433.         Release of Unimproved Land.  The foregoing Section 432 and
any other provision of this Loan Agreement to the contrary notwithstanding and
so long as no Default has been declared and is continuing unwaived, the Owner
may at any time any Bonds are outstanding request in writing to the Authority
and Trustee the release of and removal from this Loan Agreement and the mortgage
on the Facilities hereby created of any unimproved part of the land included in
the Facilities on which none of the Facilities (except parking surfaces or
landscaping improvements), equipment, structures, facilities or major
appurtenances comprising the Facilities are situated. Upon any such request by
the Owner, the Authority and Trustee shall execute and deliver any and all
instruments necessary or appropriate to so release and remove such part of the
unimproved land from the Facilities and the lien of this Loan Agreement, and the
Owner may thereupon encumber or convey such released land; provided that if any
Indebtedness is then outstanding and unpaid, no such release shall be effected
unless there shall be deposited with the Authority and Trustee the following:

 

[a]       A certificate of an Independent Engineer dated not more than sixty
(60) days prior to the date of the release, stating that, in the opinion of the
Independent Engineer signing such certificate, the land so proposed to be
released will not materially reduce the over-all operating efficiency of the
Facilities or destroy the only means of ingress and egress from the Facilities;
and

 

[b]       An amount of cash Net Proceeds for application to prepayment of the
Owner’s Note and redemption of Bonds equal to higher of the original cost to the
Owner or the current value as appraised by an appraiser approved by the
Authority, the Trustee, the Owner and the Letter of Credit Bank (apportioned on
an acreage basis) of such part of the land so released.

 

SECTION 434.         Additional Representations, Covenants and Warranties of the
Owner. The Owner does hereby for itself represent, warrant and covenant to the
Authority, the Trustee, the Letter of Credit Bank, the Underwriter and Bond
Counsel to the Authority on behalf of said Owner and according to the official
records of said Owner and the personal knowledge of the signatories hereof on
behalf of the Owner, as follows:

 

1.          The Owner is a validly organized and existing Oklahoma limited
partnership in good standing under the laws of the State of Oklahoma and is duly
qualified to do business in Oklahoma. Owner

 

38

--------------------------------------------------------------------------------


 

will, on the Closing Date have good and marketable title to the Facilities,
subject only to the first mortgage herein contained. Owner has filed or caused
to be filed and will timely file or cause to be filed all Federal, state and
local tax or information returns which are required to be filed, and has paid or
caused to be paid all taxes as shown on said returns or on any assessment
received by it, to the extent that such taxes have become due.

 

2.          The undersigned signatory, JiCo Health Services, Inc., an Oklahoma
corporation, as general partner acting for and in behalf of the Owner, has
executed this Loan Agreement, the Owner’s Note and certain other Project
Documents in accordance with the Owner’s Resolution. The aforesaid Owner’s
Resolution has not been amended, revoked, or rescinded. This Loan Agreement and
the Owner’s Note are now binding and enforceable obligations of the Owner in
accordance with their terms, except as enforcement thereof may be limited by [i]
bankruptcy, insolvency, or other laws affecting creditors’ rights generally; and
[ii] exercise of judicial discretion in accordance with general equitable
principles.

 

3.          The warranties, representations and covenants of the Owner herein
and in the other Project Documents are made in order to induce the Authority to
enter into this Loan Agreement and issue the Bonds; to induce the Underwriter to
purchase the same, to induce the Trustee to enter into this Loan Agreement, the
Indenture and other Project Documents; to induce Letter of Credit Bank to
provide the Letter of Credit and enter into Project Documents; and to induce the
Authority to make the loan evidenced by the Owner’s Note; and such
representations, covenants and warranties are made in consideration of the
foregoing.

 

4.          The Owner has full power and authority to execute this Loan
Agreement and the Owner’s Note and to carry out, perform and consummate all
transactions contemplated by the Owner’s Resolution, this Loan Agreement, and
the Owner’s Note. The Owner has all necessary powers and governmental authority,
licenses and permits to operate the Facilities for nursing home purposes. The
operation of the Facilities in the manner presently contemplated and as
described herein will not conflict with any zoning, water or air pollution or
other ordinance, order, law or regulation applicable thereto. Owner has caused
the Facilities to be designed in accordance with all applicable federal, state
and local laws or ordinances (including rules and regulations) relating to
zoning, building, safety and environmental quality and will proceed with due
diligence to acquire, construct, develop and equip the Facilities pursuant to
any applicable contracts related thereto. The Owner shall comply with all
applicable laws and continuously keep and maintain a Certificate of Need with
the Oklahoma Health Planning Commission and/or other appropriate Federal and/or
State administrative authorities; and the Owner further covenants and agrees
that all work performed in connection with the Project shall be performed in
strict compliance with all applicable federal, state, county and municipal laws,
ordinances, rules and regulations now in force or that may be enacted hereafter.

 

39

--------------------------------------------------------------------------------


 

5.          There is not now pending, or to the knowledge of the Owner
threatened, any action, suit, proceeding, inquiry or investigation at law or in
equity or before or by any court, public board or body against or affecting
(i) the existence of the Owner; or (ii) the rights and powers of the general
partner and limited partners of the Owner; or (iii) the power and authority of
the General Partner to authorize and to sign this Loan Agreement, the Owner’s
Note or any Project Document; (iv) the validity or enforceability of the Project
Documents or Owner’s Resolution; and to the best of the knowledge of the
undersigned signatory on behalf of the Owner, there is no basis for any such
action, proceeding, suit, inquiry or investigation wherein an unfavorable
decision, ruling or finding would adversely affect the transactions contemplated
by or the validity or enforceability of the Project Documents.

 

6.          The execution, delivery and receipt of this Loan Agreement, the
Owner’s Note and Project Documents will not conflict with or constitute on the
part of the Owner a breach or default under any existing law, court or
administrative regulation, order or decree applicable to the Owner; any
legislative act, constitution, or other provisions relating to the Owner or its
affairs, or the Partnership Agreement of the Owner’ or any agreement,
resolution, indenture of mortgage, lease or other instrument binding upon the
Owner of which the Owner has any knowledge; and to the best knowledge of the
Owner, the Owner has no other outstanding obligations or commitments which
would, in effect, prevent, condition, restrict, interfere with or impair the
compliance of the Owner with the terms of this Loan Agreement or any other
Project Document. Owner is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
material agreement or instrument to which it is a party.

 

7.          The Owner has fully complied with all requirements of this Loan
Agreement respecting insurance to be carried by it.

 

8.          The Owner will not take or omit to take any action or suffer any
action or omission, which action or omission will in any way cause the proceeds
of the Owner’s Note or Bonds to be applied in any manner other than as provided
in this Loan Agreement. The Project financed with the Bonds consists of the
acquisition and installation of property of a character subject to the allowance
for depreciation under Section 167 of the Code; and no part of the proceeds of
the Bonds will be used directly or indirectly as working capital or to finance
inventory. Owner will not take or permit to be taken any action (including,
without limitation, any changes in the Facilities or the purpose for which the
Facilities are used) which would have the effect, directly or indirectly, of
subjecting interest on any of the Bonds to Federal income taxation or violating
the permitted purposes or activities of the Authority under the Public Trust Act
or Trust Indenture. Owner hereby covenants that no “non-exempt person” or a
Related Person (as such terms be defined in Section 103 of the Code) who is a
Substantial User (within the meaning of Treasury Regulation §1.103-11) of the
Facilities during the 5-year period preceding the

 

40

--------------------------------------------------------------------------------


 

Closing Date will receive directly or indirectly, proceeds of such Bonds in an
amount equal to five percent (5%) or more of the face amount thereof (in payment
for its interest in the Facilities) and will be a Substantial User of the
Facilities at any time during the 5-year period following the Closing Date.
Owner further covenants that any Bond proceeds utilized to repay antecedent
expenditures or indebtedness of Owner are expenditures made or indebtedness
incurred to acquire land or acquire or construct depreciable property (or
capitalizable property under Section 266 of the Code) and that all such
expenditures or indebtedness were originated subsequent to the date of the
Inducement Resolution (the term “originated” as used herein meaning the date any
such indebtedness was actually first originated and not any note renewal date on
which such indebtedness was merely extended or continued). Owner covenants to
comply with any and all Code provisions and Treasury Regulations relating to the
Facilities and the financing thereof now or hereafter promulgated and other
applicable rulings relevant thereto.

 

9.          The Owner concurs in the representations and estimates made by the
Authority in Section 435(11) hereof, and has provided the Authority with facts
set forth in subparagraphs [d], [e], and [f] thereof.

 

10.           The Owner has provided the Authority with the information set
forth in:

 

[a]           parts IV and V of the Form 8038 Information Return for Private
Activity Bond Issues filed or to be filed with respect to the Bonds; and

 

[b]           the Notice of Election of $10,000,000 Exemption for Industrial
Development Bonds filed or to be filed with respect to the Bonds.

 

11.        The Owner covenants that at no time will outstanding Industrial
Development Bonds issued for the benefit of, when added to Capital Expenditures
by all Principal Users of the Facilities or Related Persons, exceed $10,000,000.
The Owner recognizes that the Capital Expenditures of, and Industrial
Development Bonds issued for the benefit of, each Principal User of the
Facilities and Related Persons thereto must be aggregated for the purpose of
determining compliance with such covenant. The Owner covenants that it will not
make Capital Expenditures and that it will prevent or restrict making of such
Capital Expenditures by any other person or entity (or will restrict or deny use
or occupancy of the Facilities to the extent necessary to prevent any such
person or entity from becoming a Principal User), in or on the Facilities or in
the County (the Principal User of which is the Principal User of the Facilities
or a Related Person) in an aggregate amount, together with the principal amount
of outstanding Industrial Development Bonds issued for the benefit of all
Principal Users of the Facilities and Related Persons, exceeding $10,000,000.
All references in this Section to $10,000,000 shall be understood to refer to
the maximum legal limit under Section 103(b)-

 

41

--------------------------------------------------------------------------------


 

(6)(D) of the Code. In the event such maximum limit is raised or (if applicable
to the Bonds) lowered to the new maximum limit to the extent applicable to all
Principal Users of the Facilities and Related Persons thereto. The Owner
represents that the Federal income tax returns of the Owner are filed at the
office of the Internal Revenue Service Center, 3651 South Interregional Highway,
Austin, Texas (78741). The Owner covenants and agrees that at the end of each of
its four (4) fiscal years following the date of issuance of the Bonds it will
furnish to the Authority and the Trustee an annual supplemental statement
listing by date and amount all Capital Expenditures made by the Owner, any other
Principal User of the Facilities and any other Related Person thereon on or
related to the Facilities or on or related to any other Facilities in the
County, the Principal User of which is a Principal User of the Facilities or a
Related Person, which statement shall be prepared or certified by a recognized
certified public accountant. Such annual statement shall be prepared and filed
with the Internal Revenue Service by the Owner in accordance with regulations
and rulings of the Internal Revenue Service in effect during such period.
Proposed regulations in effect on the Closing Date require that a statement
which lists by date and amount any such Capital Expenditures be filed together
with a copy of the Notice of Election at the office of the Director of the IRS
District in which the Facilities are located (on the Closing Date, Oklahoma
City, Oklahoma) on the due date prescribed for filing of such return (without
regard to extensions of time). The cost of such annual supplemental statements
of Capital Expenditures shall be paid by Owner. The Owner represents that as of
the Closing Date, its fiscal year for income tax purposes ends on December 31
and covenants that annual statements of Capital Expenditures will be filed on or
before each September 1 next following its fiscal years ending on December 31 of
each of the years 1987, 1988, 1989 and 1990.

 

12.        The Owner understands that Bond Counsel to the Authority will rely on
the factual information and representations contained herein in rendering an
opinion that the interest on the Bonds is exempt from Federal income taxation
under Section 103(b) of the Code, and making the filings described in
Section 434(10); that the Underwriter will rely on the same information and
representations in purchasing the Bonds; and that the Authority will rely on the
same information and representations in issuing the Bonds and making the filings
described in Section 434(10). The Owner has received from the Authority and Bond
Counsel to the Authority a summary of the requirements under Section 103(b)(14)
of the Code which must be met in order to the interest on the Bonds to be exempt
from Federal income taxation. From this summary, the Owner understands that
Section 103(b)(14) provides that the weighted average maturity of the Bonds
measured from the later of (a) the date of issuance or (b) the placed in service
date of the Facilities, may not exceed 120% of the weighted average useful
(economic) life of the Facilities. To demonstrate compliance with this
requirement, the Owner has been asked [i] to identify the components of the
Facilities and their costs; [ii] to estimate the useful lives of the components
of the Facilities; and [iii] to compute the weighted average useful life of the
Facilities.

 

42

--------------------------------------------------------------------------------


 

The Project being financed with the proceeds of the Bonds will consist of the
acquisition, construction, development and equipping of the Facilities and
payment of costs of issuance. The Owner agrees that the components of the
Project and the costs are reflected in Section 435(11)[d] of this Loan
Agreement. The Owner has no reason to believe that the proceeds of the Bonds
will be used in any manner other than to pay part of its costs of the
acquisition, construction, development and equipping of the Facilities and
payment of costs of issuance in the amounts stated in the aforesaid
Section 435(11)[d] as the amounts to be expended for those purposes.

 

The acquisition, construction, development and equipping of the Facilities
(other than acquisition of the site of the Facilities) is expected to commence
during the month of November, 1986, and this date represents the earliest date
as of which the Owner expects that it could begin depreciating any property
comprising a part of the Facilities.

 

The Owner has elected to determine the weighted average useful life of the
Facilities under a certain “safe harbor” provisions and guidelines available
under Section 103(b) of the Code. The guidelines are:

 

[a]       For property covered under the Asset Depreciation Range Guidelines
established in Revenue Procedure 77-10, 1977-1 C.B.548, as revised (the “ADR
Guidelines”), the mid-point useful life of such property under the ADR
Guidelines; and

 

[b]       For a structure or building, the guideline life of such property under
Revenue Procedures 62-21, 1962-2 C.B.419 as revised (the “Structure
Guidelines”).

 

$280,000 (less than 25%) of the proceeds of the Bonds will be used to acquire
the site of the Facilities identified on Exhibit “A” hereto. Therefore, under
Code §103(b)(14)(C)(ii)(II), land is not taken into account. It is anticipated
that real property included in the Project not consisting of land with a cost of
$2,528,440 to be paid for from the Project Fund, will constitute buildings and
structures and for purposes of the safe harbor provisions, such buildings and
structures will be treated as “structure or building” under the Structure
Guidelines. Using these Structure Guidelines, the Owner has estimated the useful
(economic) lives of the building and structure at fifteen (15) years. Issuance
costs of $80,000 will be paid from the Project Fund. It is anticipated that the
equipment and other personal property included in the Facilities to be financed
from the Project Fund, not consisting of building and structures, will have a
cost of $300,000 and will constitute equipment for the purposes of the safe
harbor provisions under the ADR Guidelines. Using these ADR Guidelines, the
Owner has estimated the useful (economic) lives of such equipment and other
personal property at three (3) years.

 

Using the above information the Owner has determined that the weighted average
useful life of the Facilities financed with Bond

 

43

--------------------------------------------------------------------------------


 

proceeds is nineteen and seven-tenths (19.7) years by (i) multiplying the
respective costs of building and structure by the above Structure Guidelines
useful life; and (ii) multiplying the cost of the equipment and other personal
property financed with Bond proceeds by the above ADR Guidelines useful life;
and (iii) dividing the total of steps (i) [$45,511,920] and (ii) [$1,500,000] by
the total costs ($2,828,440). Based on these computations the Owner hereby
represents that 120% of the weighted average useful (economic) life were
measured from September 1, 1986. The Owner further represents and agrees that it
will not make nor will it permit to be made any changes in the Facilities or the
use of the proceeds of the Bonds which would cause the weighted average maturity
of the Bonds to exceed 120% of the weighted average useful (economic) life of
the Facilities financed. The Owner hereby represents that the factual
information and representations contained herein do not contain any untrue
statement of a material fact or omit to state a material fact necessary to be
stated herein or necessary to make the statements contained herein in the light
of the circumstances under which they were made not misleading.

 

No persons other than the Trustee, the Letter of Credit Bank, the Underwriter,
the Authority and Bond Counsel to the Authority and any persons controlling the
same and their respective successors and assigns shall have any right under or
by virtue of the representations, warranties and covenants in this Section 434.
The representations, warranties and covenants contained in this Loan Agreement
shall survive delivery of the Owner’s Note and Bonds, and any investigation made
by or on behalf of the aforesaid parties or their respective counsel of any
matters described in or related to the transactions contemplated by any Project
Document.

 

SECTION 435.         Representations, Covenants and Warranties of the Authority.
The Authority hereby represents, warrants and covenants according to the
official records of said Authority and the personal knowledge of the signatories
hereof on behalf of the Authority, to the Owner, Trustee, Letter of Credit Bank,
Underwriter and Bond Counsel to the Authority, in order to induce the Owner,
Trustee and Letter of Credit Bank to enter into this Loan Agreement and other
Project Documents to which they are parties and to induce the Underwriter to
purchase the Bonds, and in consideration of the foregoing, as follows:

 

1.          The Authority is a validly organized and existing public trust under
the laws of the State of Oklahoma and particularly the Public Trust Act; and
under said Public Trust Act is an agency of the State of Oklahoma and regularly
constituted authority of the County for performance of the functions set forth
in the Trust Indenture, which has not been amended or modified in any respect
since the recorded Amendment thereto. A true, correct and complete copy of such
Trust Indenture as recorded has been filed in its entirety with the office of
the Secretary of State of the State of Oklahoma on May 15, 1981, with notice to
the State Auditor and Inspector on May 15, 1981, and the Amendment to Trust
Indenture has been filed in the office of the Secretary of State on June 29,
1982, with notice to the State Auditor and Inspector on June 29, 1982.

 

44

--------------------------------------------------------------------------------


 

2.          The names of the incumbent Trustees and officers of said Authority
are set forth in the Authority Resolution. On the effective date of the Bonds
Edward H. Cook was Chairman of the Authority and J.V. Smith was Secretary of the
Authority.

 

3.          The Authority has taken the following action to comply with the
Public Trust Act and the Oklahoma Open Meeting Act:

 

[a]       The Authority has filed with the Oklahoma County Clerk, oaths of
office executed by each of the incumbent Trustees of the Authority identified in
2 above.

 

[b]       The Authority has filed with the County Clerk of Oklahoma County not
less than forty-eight (48) hours prior to the meeting, and posted at the offices
of the Oklahoma City Chamber of Commerce, 1 Santa Fe Plaza, Oklahoma City,
Oklahoma, not less than twenty-four (24) hours prior to the meeting, date, time,
place and agenda of the meetings at which the Inducement and Authority
Resolutions were adopted.

 

[c]       The fiscal year of the Authority commences on July 1 of each year and
terminates on the following June 30. The fiscal year of the Authority has been
certified to the Oklahoma State Auditor and Inspector and audits of the
Authority for all periods through June 30, 1985, have been filed with the
Oklahoma State Auditor and Inspector.

 

[d]       Special meetings of the Authority are held at such places and notices
thereof given pursuant to the special meeting provisions in Section 311(11) of
the Oklahoma Open Meeting Act.

 

[e]       The Authority has established and adopted By-Laws governing the
conduct of the affairs of the Authority and is guided by and relies on the terms
of the Trust Indenture, as amended.

 

[f]       Prior to the Closing Date, the Authority has filed with the Internal
Revenue Service a Notice of Election of the $10,000,000 Cumulative Small Issue
Exemption with respect to the Bonds.

 

4.          Acting in accordance with the Authority Resolution duly adopted by
the Trustees of the Authority, the undersigned officers executed, attested and
sealed this Loan Agreement, the Indenture, the Bonds and certain other Project
Documents. The Bonds, this Loan Agreement, the Indenture and such Project
Documents so executed are now binding and enforceable obligations of the
Authority in accordance with their terms, except as enforcement may be limited
by (i) bankruptcy, insolvency, or other laws affecting the enforcement of
creditors’ rights generally; and (ii) exercise of judicial discretion in

 

45

--------------------------------------------------------------------------------


 

accordance with general equitable principles. The Authority Resolution has not
been amended, revoked or rescinded.

 

5.          The Authority has complied with the provisions of the Public Trust
Act (and with regard to the meetings at which the Inducement and Authority
Resolutions were adopted, the provisions of the Oklahoma Open Meeting Act) to
the extent necessary to issue the Bonds and to validly execute this Loan
Agreement, the Indenture and other Project Documents; and the Authority has all
necessary powers and governmental authority, licenses and permits to finance the
Project and the acquisition, construction, development and equipping of the
Facilities; to issue the Bonds; and to carry out and consummate all transactions
contemplated by the Authority Resolution, this Loan Agreement, the Indenture and
the Bonds.

 

6.          There is not now pending or to the knowledge of the Authority
threatened, any action, suit, proceeding, inquiry or investigation at law or in
equity, or before or by any court, public board or body against or affecting
(i) the existence of the Authority; or (ii) the right of its officers and
Trustees to hold office; or (iii) the power and authority of its Trustees to
authorize and the undersigned Chairman and Secretary or Assistant Secretary to
execute this Loan Agreement, the Indenture, the Bonds, or any other Project
Document; or (iv) the validity and enforceability of this Loan Agreement, the
Indenture, Bonds, any other Project Document, or the Inducement or Authority
Resolutions; and to the best of the knowledge of the Authority there is no basis
for any such action, proceeding, inquiry or investigation wherein an unfavorable
decision, ruling or finding would adversely affect the transactions contemplated
by or the validity or enforceability of the Project Documents.

 

7.          The execution, delivery and receipt of this Loan Agreement, the
Indenture, Bonds and the Project Documents, and compliance with the terms hereof
and thereof, will not conflict with or constitute on the part of the Authority a
breach of or default under any existing court, law or administrative regulation,
order or decree applicable to the Authority; any legislative act, constitution
or other provision relating to the Authority or its affairs; or the Trust
Indenture creating the Authority; or any agreement, resolution, indenture of
mortgage, lease or other instrument binding on the Authority of which the
Authority has any knowledge; and to the best knowledge of the Authority, the
Authority has no other outstanding obligations or commitments which would in
effect prevent, condition, restrict, interfere with or impair the exemption of
income of the Authority from Federal or State income taxation or the compliance
of the Authority with the terms of this Loan Agreement, the Indenture, Bonds and
Project Documents.

 

8.          The Authority will not take or omit to take any action, which action
or omission will in any way cause the proceeds of the Bonds to be applied in any
manner other than as provided in this Loan Agreement. The Authority will take
such action or actions as may be necessary, in the written opinion of Bond
Counsel to the Authority

 

46

--------------------------------------------------------------------------------


 

filed with the Authority and the Trustee, to comply fully with all applicable
rules, rulings, policies, procedures, regulations or other official statements
promulgated, proposed or made by the Department of Treasury or the Internal
Revenue Service pertaining to obligations issued under Section 103 of the Code.

 

9.          The undersigned Chairman and Secretary or Assistant Secretary,
pursuant to law and authorization vested in them, have executed the Bonds by
facsimile signature (which the undersigned adopt and with respect to which
Public Officials Certificates of Manual Signature have been filed in the office
of the Oklahoma Secretary of State) in the form set forth in the Indenture and
the official seal of the Authority has been impressed or imprinted hereon and
thereon. The undersigned are now and were at the time of the execution of the
Bonds and Project Documents the duly chosen, qualified and acting officers
indicated by said titles.

 

10.        The Bonds have been duly authorized, executed and delivered to the
Underwriter by the Authority and constitute valid and legally binding special
and limited obligations of the Authority and are entitled to the security of and
are secured by the Indenture and this Loan Agreement.

 

11.        The Chairman of the Authority executing this Loan Agreement, along
with other officials of the Authority, is charged with the responsibility of
issuing the Bonds and participating in the transaction respecting such issuance
and is otherwise charged with the responsibility of attending to the financial
affairs of the Authority; and the following certifications are made by the
Authority and Chairman pursuant to final Treasury Regulations 1.103-13 and
1.103-14 contained in T.D. 7627 dated May 31, 1979, all with respect to
“arbitrage bonds” as described in Section 103(c) of the Code. The words and
phrases herein have the same meaning as defined and used in the Regulations.
Such certifications are based on facts, estimates, and circumstances in
existence on the date of issuance of the Bonds and on such basis, it is
reasonably expected that the following will occur with respect to the Bonds:

 

[a]       The Bonds will be delivered on the Closing Date to the Underwriter
which will pay to the Authority on such Closing Date a sum equal to the full
face principal amount of the Bonds.

 

[b]       Accrued interest is to be paid by the Underwriter with respect to the
Bonds and is to be calculated from September 1, 1986, to the Closing Date; and
all such interest will be deposited in the Interest Account and applied to
paying Bond interest payable March 1, 1987.

 

[c]       The $4,000,000 proceeds of the Bonds received by the Authority will be
loaned to the Owner in accordance with Section 302 of this Loan Agreement; and
in

 

47

--------------------------------------------------------------------------------


 

said Section 302 the Owner has agreed to apply such proceeds solely for paying
or reimbursing the Project Costs.

 

[d]       The total Project Costs will not be less than $4,216,000 and the
components of the total cost are as follows: land - $280,000; buildings and
structures - $2,528,440; equipment - $300,000; capitalized interest - $405,560;
capitalized reserve fund - $400,000; issuance costs - $296,000; TOTAL
$4,226,000. Such Project Costs not paid or reimbursed from Bond proceeds will be
paid by the Owner and are estimated at $216,000.

 

[e]       The ordering, acquisition, construction and installation of the
Facilities was commenced and made by the Owner subsequent to the date of the
Inducement Resolution. Binding contracts or commitments obligating the
expenditure, for the work of acquiring, constructing, developing and equipping
the Facilities, of not less than $ -0- have been entered into, made or
performed. It is expected that the work of acquiring, constructing, developing
and equipping the Facilities will proceed with due diligence to full completion,
presently anticipated on or about September 1, 1987.

 

[f]        The property included in the Facilities is not expected to be sold or
otherwise disposed of while any portion of the Bonds remain outstanding.

 

[g]       The Owner is obligated pursuant to the Owner’s Note and this Loan
Agreement to pay semiannual Owner’s Note payments to the Trustee, for the
account of the Authority, equal to the principal and interest requirements on
the Bonds, which payments will be applied by the Trustee to the principal and
interest requirements on the Bonds. Except for the Bond Fund and the Debt
Service Reserve Fund, the Authority has not created or established and does not
expect to create or establish any sinking fund or similar fund for the Bonds.
Money deposited in all such debt service funds established under Article V of
the Indenture will be used to pay principal of and interest on the Bonds and the
Authority reasonably expects that there will be no other funds that will be so
used. The aggregate amount deposited in the Capitalized Interest Account within
the Interest Account and the Debt Service Reserve Fund will not exceed ten
percent (10%) of the original proceeds of the Bonds and said Account is expected
to be a reasonably required reserve fund within the meaning of Regs.
§1.103-14(d), the permitted yield on which will not be restricted under Code
Section 103(e). Net earnings from investment of such

 

48

--------------------------------------------------------------------------------


 

Account, together with net earnings from investment of the Project Fund, Bond
Fund and Revenue Fund established by the Indenture will be deposited in the
Revenue Fund and the Authority expects that such monies will be spent within a
twelve (12) month period beginning on the date of deposit, and any money
received from investment of money held in the Revenue Fund will be spent within
a 12-month period beginning on the date of receipt; and that consequently the
yield on such monies will not be restricted under Code Section 103(c) and Regs.
§1.103-14(b)(6) and §1.103-14(b)(9) during such 12-month temporary periods.
Original proceeds deposited in the Project Fund are expected to meet the
temporary period requirements of Regs. §1.103-(b)(1) to (5); however, the yield
on investment of such Fund will be restricted to the yield on the Bonds. Unless
advised otherwise by counsel of recognized competence in such matters, the
Authority will not restrict the yield on the investment of the Bond Fund during
the foregoing temporary periods.

 

[h]       The Authority has not been advised of any listing or contemplated
listing by the Internal Revenue Service to the effect that Authority
certifications with respect to its obligations may not be relied upon.

 

[i]        To the best knowledge and belief of the undersigned there are no
other facts, estimates or circumstances that would materially change the above
set forth expectations and the date of all certifications is the date of
delivery of the Bonds.

 

No person other than the Owner, the Trustee, the Letter of Credit Bank, the
Underwriter and Bond Counsel to the Authority and any persons controlling the
same and their respective successors and assigns shall have any right under or
by virtue of this Section 435. The representations, warranties and covenants
contained in this Loan Agreement shall survive the delivery of the Bonds and any
investigation made by or on behalf of any of the aforesaid parties of any of the
matters described in and related to the transactions contemplated by any Project
Document.

 

SECTION 436.         Representations of the Trustee. The Trustee represents and
warrants that the execution of this Loan Agreement has been lawfully authorized
by all requisite corporation action of the Trustee and the officers executing
this Loan Agreement on behalf of the Trustee are the officers indicated by their
titles subscribed beneath their names and are authorized to execute this Loan
Agreement on behalf of the Trustee.

 

SECTION 437.         Payment of Indebtedness. The Authority covenants that it
will promptly pay the Bonds and the Secured Indebtedness or cause payment of the
same at the place, on the dates and in the manner provided in the Indenture and
Bonds according to the true intent and meaning thereof.

 

49

--------------------------------------------------------------------------------


 

SECTION 438.         Financial Statements. Owner shall furnish the Trustee, or
cause to be furnished to Trustee, with a copy to Authority, Letter of Credit
Bank and Underwriter, annual audited financial and operating statements of the
Owner, including a profit and loss statement within ninety (90) days after the
close of each of its fiscal years, prepared by a certified public accountant of
recognized standing and approved by Trustee and Letter of Credit Bank. Such
statements will be audited only upon the prior written request of Trustee or
Letter of Credit Bank or Authority. In addition, Owner shall furnish to the
above parties copies of quarterly financial and operating statements of the
Owner beginning December 1, 1987.

 

Not more than six (6) months after the close of each fiscal year of the
Authority, the Authority shall furnish the Trustee and the Owner, a statement of
all transactions relating to the Facilities and Bonds prepared by reputable
independent public or certified municipal accountants to be employed by the
Authority for the auditing of the accounts of the Authority; or, if so requested
in writing by the Trustee, prepared by independent public or municipal
accountants selected by and to be paid by the Trustee.

 

SECTION 439.         Defenses of Actions. Upon the request of either the Trustee
or the Letter of Credit Bank, the Owner will, from time to time, promptly take
such action as may be necessary or proper to remedy or cure any defect in or
cloud upon the title to the Facilities or any part thereof, whether now existing
or hereafter developing, and to prosecute all such suits, actions and other
proceedings as may be appropriate for such purposes and to indemnify and save
the Trustee and Letter of Credit Bank harmless from all loss, cost, damage and
expense, including attorneys’ fees, which the Trustee or Letter of Credit Bank
may incur by reason of any such defect, cloud, suits, actions or proceedings.

 

The Owner will defend against every suit, action or proceeding at any time
brought against the Trustee or Letter of Credit Bank upon any claim arising with
respect to the Facilities or involving the Trustee’s or the Letter of Credit
Bank’s rights under this Loan Agreement. The Owner will indemnify and save
harmless the Trustee and Letter of Credit Bank against any and all liability
claimed or asserted by any person whomsoever, arising with respect to the
Facilities or Project; provided, however, that the Trustee or Letter of Credit
Bank, at its election, may appear in and defend against any such suit, action or
proceeding; and notwithstanding any contrary provision hereof, this covenant
shall continue and remain in full force and effect even though the Owner’s Note,
Bonds and Indebtedness secured hereby may have been full paid and satisfied, and
this Loan Agreement may have been released of record and discharged.

 

[END OF ARTICLE IV]

 

50

--------------------------------------------------------------------------------


 

ARTICLE V

 

DEFAULT; REMEDIES OF LENDER

 

SECTION 501.         Default Defined. If any of the following events occur it is
hereby defined as and declared to be and to constitute a Default:

 

[a]       The interest on the Owner’s Note or Bonds is not paid punctually when
due.

 

[b]       The principal on the Owner’s Note or Bonds is not paid punctually when
due, whether at the stated maturity thereof, or upon the maturity thereof by
declaration.

 

[c]       A Determination of Taxability occurs concerning which the Trustee or a
registered Owner has given the Authority and the Owner a Notice; or,
alternatively, the Trustee and/or Bond Counsel to the Authority in their sole
discretion determines that the Owner is not meeting applicable legal
requirements or is not meeting any reasonable reporting requirements set forth
in this Agreement.

 

[d]       Any judicial or other proceedings is at any time instituted against
the Owner, the Authority, the Trustee or the Letter of Credit Bank involving any
part or portion of the Facilities or involving the validity of any Project
Document.

 

[e]       Any party shall fail to observe any of its covenants or agreements
under the Project Documents (except as a result of Force Majeure and during the
continuance thereof), or the representations or warranties of any party therein
are materially false.

 

[f]       The Trustee encounters any adverse claims or other difficulties or
obstacles in endeavoring to secure for itself, the benefit and advantage of all
rights, powers, priorities and privileges vested in and conferred upon the
Trustee upon this Loan Agreement, the Indenture or any Project Document.

 

[g]       The Owner fails to continually maintain the Facilities as a duly
qualified nursing home facility under applicable rules and regulations of the
Oklahoma Health Planning Commission and/or any other applicable regulatory
agencies at any time when the Bonds be outstanding.

 

51

--------------------------------------------------------------------------------


 

[h]       If a decree or order by a court having jurisdiction in the premises
shall have been entered granting relief, or adjudging the Owner a bankrupt,
debtor or insolvent, or approving a petition seeking reorganization,
composition, readjustment, or liquidation of the Owner under the National
Bankruptcy Act or any other similar applicable Federal or State law, and such
decree or order shall have continued undischarged and unstayed for a period of
sixty (60) days; or a decree or order of a court having jurisdiction in the
premises for the appointment of a custodian, receiver or liquidator or trustee
or assignee in bankruptcy or insolvency of the Owner or of all or substantially
all of its properties, or for the winding up or liquidation of its affairs,
shall have been entered, and such decree or order shall have remained in force
undischarged or unstayed for a period of 60 days.

 

[i]       If the Owner shall institute proceedings to be adjudicated or granted
relief as a voluntary bankrupt, or debtor, or shall consent to the filing of a
bankruptcy proceeding against it, or shall file a petition or answer or consent
seeking reorganization, composition, readjustment or liquidation under the
National Bankruptcy Act or any other similar applicable Federal or State law, or
shall consent to the filing of any such petition, or shall consent to the
appointment of a custodian, receiver or liquidator or trustee or assignee in
bankruptcy or insolvency of it or of all or substantially all of its properties,
or shall make an assignment for the benefit of creditors, or shall admit in
writing its inability to pay its debts generally as they become due, or if the
Owner is generally not paying its debts as such debts become due.

 

The provisions of Section 501[h] and [i] shall be construed to include terms of
substantially equivalent meaning under the National Bankruptcy Act, and similar
applicable Federal and State laws, as the same now exist, come into effect or
are amended during the term hereof.

 

SECTION 502.         Acceleration. Upon the occurrence of a Default, the Trustee
may, by notice in writing delivered to the Authority and Owner, declare the
principal and accrued interest then outstanding on the Bonds and/or Owner’s Note
immediately due and payable, and accelerate the payment thereof and such
principal and interest shall thereupon become and be immediately due and
payable.

 

SECTION 503.         Appointment of Receiver. Upon occurrence of a Default or in
the event of the appointment of a receiver for the Authority or Owner or for any
part of the Facilities, or in the event bankruptcy proceedings are instituted by
or against the Authority or Owner or in the event the Authority or Owner makes
an assignment of a

 

52

--------------------------------------------------------------------------------


 

substantial part of its assets for the benefit of its creditors, or in the event
the Authority or Owner fails to strictly and promptly comply with any of its or
their covenants and agreements herein or to strictly and promptly perform any
provisions hereof and thereof (after the Trustee has first given ten (10) days
written notice to the Authority and Owner and upon failure of the Authority and
Owner to comply within said 10-day period), or in the event the priority of the
mortgage, pledge and assignment contained in this Loan Agreement shall not be
established and at all times fully maintained upon and with respect to the
Facilities and every part thereof; or in the event the Owner is found or
adjudged not to have had good right and full power and authority to mortgage,
pledge or assign said Facilities or any part thereof in the manner hereby
contemplated; then and in any such event, the Trustee shall be entitled at its
option and election and without prior notice to or demand upon the Authority or
Owner, to have or cause to be appointed a receiver or temporary trustee or
trustees for the Authority and/or Owner to take charge of said Facilities for
the purpose of exercising all rights and remedies conferred by this Loan
Agreement to the extent necessary for the full and complete protection of the
security and rights of the Trustee, and for the purpose of doing all things
necessary to assure the most remunerative use of the Facilities. Every
appointment shall be in writing or shall be made pursuant to an action filed in
a court of competent jurisdiction and shall specify the Default or Defaults
existing hereunder or the other grounds for receivership stated in this
Section whereby the power of appointment hereby granted is invoked, and shall
designate by name the person or persons to be such receiver or temporary trustee
or trustees; and the trustees of the Authority so supplanted shall ipso facto
cease to have any power or authority under the Trust Indenture and under this
Loan Agreement. The receiver, temporary trustee or trustees shall receive a
reasonable fee for his or their services in an amount fixed by the Trustee or
the court, to be paid as Secured Indebtedness unless otherwise agreed by the
Trustee. In the event of any vacancy in the office or position of any receiver,
temporary trustee or trustees, no permanent trustee so supplanted shall be
entitled to act as trustee under the Trust Indenture or this Loan Agreement by
reason thereof, but such vacancy shall continue to exist until some person be
appointed as temporary trustee under this Section. The written appointment of
any receiver, temporary trustee or trustees hereunder shall be sent by
registered mail to the Clerk of the County. Upon the curing of the Default,
Defaults or grounds for receivership under any of the provisions of this
instrument, the Owner or permanent trustees of the Authority may give written
notice to the Trustee or the court of the curing of said Default, Defaults or
grounds for receivership, and of the non-existence of any other Default or
grounds for receivership hereunder, and upon the delivery of said notice to the
Trustee or court and its acquiescence therein, the receiver, temporary trustee
or trustees appointed hereunder shall ipso facto cease to have any power or
authority under the Trust Indenture or under this Loan Agreement, and the
trustees of the Authority shall be reinstated as trustees under the Trust
Indenture and this Loan Agreement with all rights and powers to the same extent

 

53

--------------------------------------------------------------------------------


 

as though a receiver or temporary trustee or trustees had not been appointed.

 

During the period of continuance of any Default hereunder, the receiver or
temporary trustee or trustees appointed as provided herein shall take charge of
the Facilities for the purpose of exercising all rights and remedies conferred
by this Loan Agreement to the extent necessary for the full and complete
protection of the security and rights of the Trustee and Bondholders and for the
purpose of doing all things necessary to assure the most remunerative use of the
Facilities. Any trustee or receiver of the Facilities, whether appointed by the
Trustee or court, shall be appointed and serve pursuant to this Section. The
rights and protection of the Trustee and Bondholders set out herein are
essential to the security of the Trustee and Bondholders and receivership and
trusteeship procedures hereunder shall be exclusive. All Facilities and proceeds
thereof shall be applied to payment of the Indebtedness in accordance with the
Indenture. The appointment of any receiver or temporary trustee or trustees
pursuant to the provisions of this Section shall not be construed as curing or
waiving any Default hereunder, and notwithstanding any such appointment of any
receiver or temporary trustee or trustees, the Trustee may enforce any other
remedy provided in the Project Documents.

 

SECTION 504.         Foreclosure and Enforcement of Remedial Rights. Upon the
occurrence of any Default, the Trustee may, as additional remedies, either after
entry, or without entry, proceed by suit or suits at law or in equity to enforce
payment of the Indebtedness then outstanding hereunder and to enforce this Loan
Agreement and to foreclose the mortgage herein contained and foreclose against
and sell the mortgaged, pledged and assigned Facilities or any part thereof
under the judgment or decree of a court of competent jurisdiction. Upon
occurrence of a Default, to the extent that such rights may then lawfully be
waived, neither the Authority or Owner nor anyone claiming through or under
either of them, shall set up, claim or seek to take advantage of any
appraisement, valuation, stay, extension or redemption laws now or hereafter in
force, in order to prevent or hinder the enforcement or the foreclosure of this
Loan Agreement, and the Owner and Authority for themselves and all who may claim
through or under themselves, hereby waive to the extent that they lawfully may
do so, the benefit of all such laws and all right of appraisement and redemption
to which they may be entitled under the laws of Oklahoma. The Trustee may become
the purchaser at any foreclosure sale, if the highest bidder. Upon the
occurrence of any Default, the Trustee may, as additional remedies, proceed by
suit or suits at law or in equity to enforce payment of the Indebtedness then
outstanding hereunder and to enforce this Loan Agreement. This Loan Agreement
shall constitute a security agreement upon all of the Facilities not
constituting real property under the laws of the State of Oklahoma. Upon any
Default hereunder, the Trustee shall be entitled to exercise, with respect to
all such Facilities, all of the rights and remedies accorded to a secured party
on default under the terms of Article 9 of the Oklahoma Uniform Commercial Code,
any or all of which may be pursued and exercised concurrently, consecutively,
alternatively or otherwise.

 

54

--------------------------------------------------------------------------------


 

The Owner will execute one or more supplemental security agreements as the
Trustee may from time to time reasonably require to more fully describe and
identify the Facilities securing the Indebtedness and such financing statements
and other and further assurances as the Trustee may request to perfect or
evidence the security interest herein created (which shall cover all proceeds
and products of the Facilities) and to particularize and identify the
Facilities.

 

SECTION 505.         Other Remedies. Upon the occurrence of a Default, the
Trustee may, as an alternative, pursue any available remedy by suit at law or
equity to enforce the payment of the Indebtedness then outstanding, including,
without limitation, mandamus.

 

Upon occurrence of a Default, the Trustee may, at its sole option and discretion
(after first giving the Owner and/or Authority, as applicable, ten (10) days
written notice to comply with the requirements of this Loan Agreement and upon
failure of the Owner and/or Authority to so comply within said 10-day period)
either in its own name or in the name of the Authority or Owner, compromise or
discharge any adverse claims and demands, liabilities and encumbrances; enter an
appearance in and defend against any such judicial or other proceeding and file
and prosecute therein such cross petition or counterclaim as to the Trustee may
seem proper; enforce the covenants and requirements of the Project Documents;
institute and prosecute all suits and actions as may be deemed necessary,
expedient or advisable to allay or remove any adverse claim or other difficulty
or obstacle with respect to the Facilities; and institute and maintain such
suits and proceedings and do or cause to be done any and all other and further
things (without limitation by virtue of the express enumeration of the powers
hereinabove) which the Trustee may deem proper or may be advised shall be
necessary or expedient to prevent an impairment of the security under the
Project Documents, or for the protection of the Facilities and the Indebtedness,
all at the expense of the Owner.

 

SECTION 506.         Trustee Expenditures Become Secured Indebtedness. In the
event of taking any action pursuant to Article V of this Loan Agreement, all
costs, expenses, outlays, expenditures, and attorneys’ fees incurred by the
Trustee in taking the aforesaid action, to the extent not paid from the
Facilities or their proceeds, shall constitute Secured Indebtedness, shall bear
interest from the time of payment thereof by the Trustee at the maximum legal
rate until paid and may be included in any judgment if not paid before that
time, and all such Secured Indebtedness, with interest, shall be secured by this
Loan Agreement.

 

SECTION 507.         Effect of Discontinuance of Proceedings. In case any
proceeding taken by the Trustee on account of any Default shall have been
discontinued or abandoned for any reason, or shall have been determined
adversely, then and in any such case, the Authority or Owner and the Trustee
shall be restored to their former positions and rights hereunder, and all
rights, remedies, powers and duties of the Trustee shall continue as though no
such proceeding had been taken.

 

55

--------------------------------------------------------------------------------


 

SECTION 508.         Waivers of Default. The Trustee may in its discretion waive
any Default hereunder and its consequences and rescind any declaration of
maturity of the Bonds or Owner’s Note. In case of any such waiver, or in case
any proceeding taken by the Trustee on account of any such Default shall have
been discontinued or abandoned or determined adversely, then and in every such
case, the Authority or Owner and the Trustee shall be restored to their former
positions and rights hereunder respectively, but no such waiver shall extend to
any subsequent or other Default or impair any right consequent thereon.

 

SECTION 509.         Remedies Cumulative and Not Exclusive. No remedy by the
terms of the Project Documents conferred upon or reserved to the Trustee is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to any other remedy given hereunder
or now or hereafter existing at law or in equity or by statute. Any limitation
herein imposed upon the exercise of any remedy is intended to be effective only
to the extent such limitation is permitted by the laws of the State of Oklahoma.

 

SECTION 510.         Delay or Omission. No delay or omission of the Trustee to
exercise any right or power arising upon Default shall impair any right or power
or shall be construed to be a waiver of any such Default or any acquiescence
therein; and every power and remedy given by this Article to the Trustee may be
exercised from time to time and as often as may be deemed expedient by the
Trustee.

 

SECTION 511.         Right of Owner to Cure Default. With regard to any alleged
Default concerning which notice is given to the Authority under the provisions
of this Article, the Authority hereby grants the Owner full authority for the
account of the Authority to perform any covenant or obligation alleged in said
notice to constitute a Default, in the name and stead of the Authority, with
full power to do any and all things and acts to the same extent that the
Authority could do and perform any such things and acts and with powers of
substitution, in which event the performing Owner shall be subrogated to any
rights with respect to the Authority for performance of such covenant or
obligation.

 

[END OF ARTICLE V]

 

56

--------------------------------------------------------------------------------


 

ARTICLE VI

 

SUPPLEMENTS AND AMENDMENTS OF LOAN AGREEMENT;

DISCHARGE; MISCELLANEOUS

 

SECTION 601.         Limitation on Modifications. This Loan Agreement shall not
be supplemented or amended in any respect except as may be provided herein or
except as provided in the Indenture.

 

SECTION 602.         Discharge of Loan Agreement by Payment of Indebtedness. If
the Authority shall pay or cause to be paid, or there shall otherwise be paid,
the Bonds and Owner’s Note at the time and in the manner stipulated therein and
herein, and if all other Additional Payments and Secured Indebtedness payable
hereunder shall be paid or provided for so as to cause defeasance of the
Indenture, then this Loan Agreement, the mortgage, pledge and assignment of the
Facilities and all covenants, agreements and other obligations of the Authority,
Owner, Letter of Credit Bank, and Trustee thereupon shall become void and be
discharged and satisfied. In such event the Trustee, upon the request of the
Authority, shall execute and deliver to the Authority all such instruments as
may be desirable to evidence such discharge and satisfaction.

 

SECTION 603.         Notice. Any notice, demand, direction, request or other
instrument authorized or required by this Loan Agreement to be given to or filed
with the Authority, Owner, Letter of Credit Bank or Trustee shall be deemed to
have been sufficiently given or filed for all purposes of this Loan Agreement if
and when sent by registered mail:

 

[i]                To the Authority at Suite 1900 First National Center West,
Oklahoma City, Oklahoma (73102).

 

[ii]               To the Letter of Credit Bank at P.O. Box 25848, Oklahoma
City, Oklahoma (73125), ATTN: Natural Resources Division.

 

[iii]              To the Owner c/o JiCo Health Services, Inc., at 5600 North
May Avenue, Suite 275, Oklahoma City, Oklahoma (73112).

 

[iv]              To the Trustee at P.O. Box 25848, Oklahoma City, Oklahoma
(73125), ATTN: Corporate Trust Department.

 

SECTION 604.         Partial Invalidity. In case any one or more of the
provisions of this Loan Agreement or the Owner’s Note shall for any reason be
held to be illegal or invalid, such illegality or invalidity shall not affect
any other provisions of this Loan Agreement or Owner’s Note, but this Loan
Agreement or the Owner’s Note shall be construed and enforced as if such illegal
or invalid provision had not been contained herein or therein. In case any
covenant, stipulation,

 

57

--------------------------------------------------------------------------------


 

obligation or agreement of the Authority or Owner contained in the Owner’s Note
or this Loan Agreement, shall, for any reason, be held to be in violation of
law, then such covenant, stipulation, obligation or agreement shall be deemed to
be the covenant, stipulation, obligation or agreement of the Authority or Owner
to the full extent permitted by law.

 

SECTION 605.         Counterparts. This Loan Agreement may be simultaneously
executed in several counterparts, each of which shall be an original and all of
which shall constitute but one and the same instrument.

 

SECTION 606.         Laws Governing Loan Agreement. The effect and meaning of
this Loan Agreement and the rights of all parties hereunder shall be governed
by, and construed according to, the laws of the State of Oklahoma.

 

IN WITNESS WHEREOF, the Authority has caused this Loan Agreement to be executed
by the Chairman and Secretary or Assistant Secretary of the Authority and sealed
with the seal of the Authority, pursuant to the Bond Resolution duly adopted by
the Authority; the Owner has caused this Loan Agreement to be executed by JiCo
Health Services, Inc., an Oklahoma corporation, as its general partner, pursuant
to an Owner’s Resolution duly adopted by such general partner and the limited
partners; and the Trustee, for itself, its successor or successors, has caused
this Loan Agreement to be executed by its Senior Vice President and Assistant
Secretary and sealed with its seal, all as of the day and year first above
written.

 

“Authority”

 

OKLAHOMA COUNTY INDUSTRIAL AUTHORITY

 

 

 

 

 

 

(SEAL)

 

 

 

 

By

/s/ [ILLEGIBLE]

ATTEST:

 

 

Chairman of Trustees

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

Assistant Secretary

 

 

 

58

--------------------------------------------------------------------------------


 

“Owner”

 

WESTLAKE NURSING HOME LIMITED PARTNERSHIP, an Oklahoma Limited Partnership

 

 

 

 

 

By its General Partner:

 

 

 

 

 

JICO HEALTH SERVICES, INC.

 

 

 

(SEAL)

 

 

 

 

 

By

/s/ [ILLEGIBLE]

ATTEST:

 

 

President

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

Asst Secretary

 

 

 

 

 

 

 

 

“Trustee”

 

THE LIBERTY NATIONAL BANK AND TRUST COMPANY OF OKLAHOMA CITY,
Oklahoma City, Oklahoma, as Trustee

 

 

 

(SEAL)

 

 

 

 

 

By

/s/ [ILLEGIBLE]

ATTEST:

 

 

Senior Vice President

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

Assistant Secretary

 

 

 

59

--------------------------------------------------------------------------------


 

STATE OF OKLAHOMA

)

 

) SS

COUNTY OF OKLAHOMA

)

 

The foregoing instrument was acknowledged before me this 12th day of September,
1986, by Edward H. Cook, Chairman of Trustees of the Oklahoma County Industrial
Authority, a public trust, on behalf of the Trust.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal the
day and year aforesaid.

 

 

 

 

/s/ [ILLEGIBLE]

 

 

Notary Public

(SEAL)

 

 

 

 

 

My commission expires:

11/08/86

 

 

 

 

STATE OF OKLAHOMA

)

 

) SS

COUNTY OF OKLAHOMA

)

 

BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this 12th day of September, 1986, personally appeared E.W. Jiles and Shirley A.
Crew, to me known to be the identical persons who subscribed the name of JiCo
Health Services, Inc., an Oklahoma corporation, the general partner of Westlake
Nursing Home Limited Partnership, an Oklahoma limited partnership, to the
foregoing instrument as its President and Asst. Secretary, respectively, and
acknowledged to me that they executed the same as their free and voluntary act
and deed, and as the free and voluntary act and deed of JiCo Health
Services, Inc., acting for and in behalf of Westlake Nursing Home Limited
Partnership, for the uses and purposes therein mentioned and set forth.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal the
day and year first above written.

 

 

 

 

/s/ [ILLEGIBLE]

 

 

Notary Public

(SEAL)

 

 

 

 

 

My commission expires:

8/13/87

 

 

 

60

--------------------------------------------------------------------------------


 

STATE OF OKLAHOMA

)

 

) SS

COUNTY OF OKLAHOMA

)

 

BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this 12th day of September, 1986, personally appeared Jake L. Riley and Martha
E. Ober, to me personally known and to me known to be the identical persons who
executed the within and foregoing instrument on behalf of The Liberty National
Bank and Trust Company of Oklahoma City, Oklahoma City, Oklahoma, as Trustee, a
banking association organized under the laws of the United States of America and
of the State of Oklahoma, who, being by me duly sworn, did depose, acknowledge
and say: That they are the Sr. Vice President and Assistant Secretary,
respectively, of the Trustee Bank described in and which executed the foregoing
instrument; that they know the seal of said Bank; that said instrument was
signed, sealed and attested by them as the officers hereinabove referred to on
behalf of said Bank by authority of its Board of Directors; and that said
persons acknowledged the execution of said instrument to be the free and
voluntary act and deed of said Bank by it freely and voluntarily executed.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal the
day and year first above written.

 

 

 

 

/s/ [ILLEGIBLE]

 

 

Notary Public

(SEAL)

 

 

 

 

 

My commission expires:

8/13/87

 

 

 

61

--------------------------------------------------------------------------------